[a151209exhibit102secured001.jpg]
CH\2199774.8 EXECUTION COPY FIVE-YEAR SECURED LETTER OF CREDIT FACILITY
AGREEMENT dated as of December 9, 2015 among VALIDUS HOLDINGS, LTD., VALIDUS
REINSURANCE, LTD., VARIOUS DESIGNATED SUBSIDIARY ACCOUNT PARTIES, The Lenders
Party Hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, LLOYDS
SECURITIES INC., as Syndication Agent and BARCLAYS BANK PLC, HSBC BANK USA,
NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Documentation Agents J.P. MORGAN
SECURITIES LLC, LLOYDS SECURITIES INC., BARCLAYS BANK PLC, HSBC SECURITIES (USA)
INC. and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Joint
Bookrunners



--------------------------------------------------------------------------------



 
[a151209exhibit102secured002.jpg]
i TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms
..........................................................................................
1 SECTION 1.02. Terms Generally
.....................................................................................
25 SECTION 1.03. Accounting Terms;
GAAP...................................................................... 25
ARTICLE II Letters of Credit 26 SECTION 2.01. Several Letters of Credit
......................................................................... 26
SECTION 2.02. Fronted Letters of
Credit.........................................................................
28 SECTION 2.03. Conditions to the Issuance of all Letters of Credit
................................. 30 SECTION 2.04. Letter of Credit Requests
........................................................................ 31
SECTION 2.05. Agreement to Repay Letter of Credit Drawings
..................................... 32 SECTION 2.06. Increased Costs
.......................................................................................
33 SECTION 2.07. Letter of Credit Expiration and Extensions
............................................ 33 SECTION 2.08. Changes to Stated
Amount ..................................................................... 34
SECTION 2.09. Termination and Reduction of
Commitments......................................... 34 SECTION 2.10.
Prepayment; Additional Borrowing Base Requirements ........................ 34
SECTION 2.11. Fees
.........................................................................................................
35 SECTION 2.12. Taxes
.......................................................................................................
36 SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
.............. 40 SECTION 2.14. Mitigation Obligations; Replacement of Lenders
................................... 41 SECTION 2.15. Designated Subsidiary
Account Parties .................................................. 42 SECTION
2.16. Additional Commitments
........................................................................ 43
SECTION 2.17. Existing Secured Fronted Letters of Credit
............................................ 44 SECTION 2.18. Existing Secured
Several Letters of Credit ............................................. 44
SECTION 2.19. Determination of Dollar Amounts
.......................................................... 46 ARTICLE III
Representations and Warranties 46 SECTION 3.01. Corporate Status
......................................................................................
46 SECTION 3.02. Corporate Power and Authority
.............................................................. 47 SECTION 3.03.
No Contravention of Agreements or Organizational Documents ........... 47
SECTION 3.04. Litigation and Environmental Matters
.................................................... 47 SECTION 3.05. Use of
Letters of Credit
.......................................................................... 47
SECTION 3.06. Approvals
................................................................................................
47 SECTION 3.07. Investment Company Act
....................................................................... 47
SECTION 3.08. True and Complete Disclosure; Projections and Assumptions
............... 48 SECTION 3.09. Financial Condition
................................................................................
48 SECTION 3.10. Tax Returns and Payments
..................................................................... 48 SECTION
3.11. Compliance with ERISA
........................................................................ 49



--------------------------------------------------------------------------------



 
[a151209exhibit102secured003.jpg]
ii SECTION 3.12. Subsidiaries
.............................................................................................
49 SECTION 3.13. Capitalization
..........................................................................................
49 SECTION 3.14. Indebtedness
...........................................................................................
50 SECTION 3.15. Compliance with Statutes and Agreements
............................................ 50 SECTION 3.16. Insurance Licenses
..................................................................................
50 SECTION 3.17. Insurance Business
..................................................................................
50 SECTION 3.18. Security Documents
................................................................................
50 SECTION 3.19. Properties; Liens; and Insurance
............................................................. 50 SECTION 3.20.
Solvency
.................................................................................................
51 SECTION 3.21. Certain Insurance Regulations, Orders, Consents, Etc
........................... 51 SECTION 3.22. Anti-Corruption Laws and Sanctions
..................................................... 51 ARTICLE IV Conditions
51 SECTION 4.01. Effective Date
.........................................................................................
51 SECTION 4.02. Each Credit Event
...................................................................................
54 ARTICLE V Affirmative Covenants 54 SECTION 5.01. Information Covenants
........................................................................... 54
SECTION 5.02. Books, Records and Inspections
............................................................. 57 SECTION 5.03.
Insurance
.................................................................................................
58 SECTION 5.04. Payment of Taxes and other Obligations
................................................ 58 SECTION 5.05. Maintenance of
Existence; Conduct of Business .................................... 58 SECTION
5.06. Compliance with Statutes, etc
................................................................. 58 SECTION
5.07. ERISA
.....................................................................................................
58 SECTION 5.08. Maintenance of Property
......................................................................... 59
SECTION 5.09. Maintenance of Licenses and Permits
.................................................... 59 SECTION 5.10. Borrowing
Base Requirement
................................................................. 59 SECTION
5.11. Collateral; Further Assurances
................................................................ 60 ARTICLE VI
Negative Covenants 60 SECTION 6.01. Changes in Business
...............................................................................
60 SECTION 6.02. Consolidations, Mergers and Sales of Assets
......................................... 60 SECTION 6.03. Liens
.......................................................................................................
61 SECTION 6.04. Indebtedness
...........................................................................................
64 SECTION 6.05. Use of Proceeds
......................................................................................
64 SECTION 6.06. Issuance of Stock
....................................................................................
64 SECTION 6.07. Dissolution
..............................................................................................
65 SECTION 6.08. Restricted Payments
................................................................................
65 SECTION 6.09. Transactions with Affiliates
.................................................................... 65 SECTION
6.10. Maximum Leverage Ratio
...................................................................... 65
SECTION 6.11. Minimum Consolidated Net Worth
........................................................ 65 SECTION 6.12.
Limitation on Certain Restrictions on Subsidiaries
................................ 66



--------------------------------------------------------------------------------



 
[a151209exhibit102secured004.jpg]
iii SECTION 6.13. Private Act
..............................................................................................
66 SECTION 6.14. Claims Paying Ratings
............................................................................ 66
SECTION 6.15. End of Fiscal Years; Fiscal Quarters
...................................................... 67 ARTICLE VII Events of
Default 67 SECTION 7.01. Payments
.................................................................................................
67 SECTION 7.02. Representations, etc
................................................................................
67 SECTION 7.03. Covenants
...............................................................................................
67 SECTION 7.04. Default under other Agreements
............................................................. 67 SECTION 7.05.
Bankruptcy, etc
.......................................................................................
68 SECTION 7.06. ERISA
.....................................................................................................
68 SECTION 7.07. Judgments
...............................................................................................
68 SECTION 7.08. Insurance Licenses
..................................................................................
68 SECTION 7.09. Change of Control
...................................................................................
68 SECTION 7.10. Security Documents
................................................................................
68 SECTION 7.11. Company Guaranty
.................................................................................
69 ARTICLE VIII The Agents 69 SECTION 8.01. Appointment
...........................................................................................
69 SECTION 8.02. Agents in their Individual Capacities
...................................................... 70 SECTION 8.03.
Exculpatory Provisions
........................................................................... 70
SECTION 8.04. Reliance
..................................................................................................
70 SECTION 8.05. Delegation of Duties
...............................................................................
70 SECTION 8.06. Resignation
.............................................................................................
71 SECTION 8.07. Non-Reliance
..........................................................................................
71 SECTION 8.08. Syndication Agent, Documentation Agents and Joint Lead
Arrangers and Joint Bookrunners
........................................................... 71 ARTICLE IX
Company Guaranty 71 SECTION 9.01. The Company Guaranty
.......................................................................... 71
SECTION 9.02. Bankruptcy
..............................................................................................
72 SECTION 9.03. Nature of Liability
..................................................................................
72 SECTION 9.04. Independent
Obligation...........................................................................
72 SECTION 9.05. Authorization
..........................................................................................
73 SECTION 9.06. Reliance
..................................................................................................
73 SECTION 9.07. Subordination
..........................................................................................
73 SECTION 9.08.
Waiver.....................................................................................................
74 SECTION 9.09. Maximum Liability
.................................................................................
74 ARTICLE X Miscellaneous 75



--------------------------------------------------------------------------------



 
[a151209exhibit102secured005.jpg]
iv SECTION 10.01. Notices
....................................................................................................
75 SECTION 10.02. Waivers; Amendments
............................................................................ 76
SECTION 10.03. Expenses; Indemnity; Damage Waiver
................................................... 77 SECTION 10.04. Successors
and Assigns
.......................................................................... 79
SECTION 10.05. Survival
...................................................................................................
82 SECTION 10.06. Counterparts; Integration; Effectiveness
................................................ 82 SECTION 10.07. Severability
.............................................................................................
82 SECTION 10.08. Right of Setoff
........................................................................................
83 SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
................. 83 SECTION 10.10. Waiver of Jury Trial
................................................................................
84 SECTION 10.11. Headings
.................................................................................................
84 SECTION 10.12. Confidentiality
........................................................................................
84 SECTION 10.13. Interest Rate Limitation
.......................................................................... 85
SECTION 10.14. USA Patriot Act
......................................................................................
85 SECTION 10.15. No Advisory or Fiduciary Responsibility
............................................... 85 SECTION 10.16. Termination of
Existing LC Facility ....................................................... 86



--------------------------------------------------------------------------------



 
[a151209exhibit102secured006.jpg]
v SCHEDULES: Commitment Schedule Schedule 2.15 -- Designated Subsidiary Account
Parties Schedule 2.17 -- Existing Secured Fronted Letters of Credit Schedule
2.18 -- Existing Secured Several Letters of Credit Schedule 3.12 -- Subsidiaries
Schedule 3.13 -- Capitalization Schedule 3.14 -- Existing Indebtedness Schedule
6.03 -- Existing Liens Schedule 6.09 -- Existing Affiliate Transactions Schedule
6.12 -- Existing Intercompany Agreements and Arrangements EXHIBITS: Exhibit A --
Form of Assignment and Assumption Exhibit B -- Form of Borrowing Base
Certificate Exhibit C -- Form of DSAP Assumption Agreement Exhibit D -- Form of
Security Agreement Exhibit E -- Form of Additional Commitment Agreement Exhibit
F -- Form of Officer’s Certificate Exhibit G -- Form of Letter of Credit Request
Exhibit H -- Account Control Agreement Exhibit I-1 -- Form of U.S. Tax
Compliance Certificate (Foreign Lenders that are not Partnerships) Exhibit I-2
-- Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships) Exhibit I-3 -- Form of U.S. Tax Compliance Certificate (Foreign
Participants that are Partnerships) Exhibit I-4 -- Form of U.S. Tax Compliance
Certificate (Foreign Lenders that are Partnerships)



--------------------------------------------------------------------------------



 
[a151209exhibit102secured007.jpg]
1 FIVE-YEAR SECURED LETTER OF CREDIT FACILITY AGREEMENT dated as of December 9,
2015 among VALIDUS HOLDINGS, LTD., a holding company organized under the laws of
Bermuda (the “Company”), VALIDUS REINSURANCE, LTD., a reinsurance company
organized under the laws of Bermuda and a wholly-owned subsidiary of the Company
(“Validus Re”), the other Designated Subsidiary Account Parties (as hereinafter
defined) from time to time party hereto, the lenders from time to time party
hereto (each, a “Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent, LLOYDS SECURITIES INC., as Syndication Agent and
BARCLAYS BANK PLC, HSBC BANK USA, NATIONAL ASSOCIATION and SUNTRUST BANK, as
Co-Documentation Agents. Unless otherwise defined herein, all capitalized terms
used herein and defined in Section 1.01 are used herein as so defined. The
parties hereto hereby agree as follows: ARTICLE I Definitions SECTION 1.01.
Defined Terms. As used in this Agreement, the following terms have the meanings
specified below: “Account Control Agreement” means the account control
agreement, attached as Exhibit H hereto, dated as of the date of this Agreement,
among the Custodian, the Collateral Agent and the Grantors (as defined in the
Security Agreement) from time to time party thereto, as amended, restated,
modified and/or supplemented and as in effect from time to time. “Account
Parties” means the Company and each Designated Subsidiary Account Party.
“Acquired Indebtedness” means Indebtedness of the Company or a Subsidiary
acquired pursuant to an acquisition not prohibited under this Agreement (or
Indebtedness assumed at the time of such acquisition of an asset securing such
Indebtedness); provided that such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such acquisition. “Additional
Commitment” means, for each Additional Commitment Lender, any commitment
provided by such Additional Commitment Lender pursuant to Section 2.16, in such
amount as agreed to by such Additional Commitment Lender in the respective
Additional Commitment Agreement; provided that on the Additional Commitment Date
upon which an Additional Commitment of any Additional Commitment Lender becomes
effective, such Additional Commitment of such Additional Commitment Lender shall
(x) in the case of an existing Lender, be added to (and thereafter become a part
of) the existing Commitment of such existing Lender for all purposes of this
Agreement as contemplated by Section 2.16 and (y) in the case of a new Lender,
be converted to a Commitment and become a Commitment for all purposes of this
Agreement as contemplated by Section 2.16. “Additional Commitment Agreement”
means an Additional Commitment Agreement substantially in the form of Exhibit E
(appropriately completed) or such other form reasonably acceptable to the
Administrative Agent. “Additional Commitment Date” means each date upon which an
Additional Commitment under an Additional Commitment Agreement becomes effective
as provided in Section 2.16. “Additional Commitment Lender” has the meaning
provided in Section 2.16(b).



--------------------------------------------------------------------------------



 
[a151209exhibit102secured008.jpg]
2 “Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate multiplied by (b)
the Statutory Reserve Rate. “Administrative Agent” means JPMorgan Chase Bank,
N.A. (and each person appointed as a successor thereto pursuant to Article
VIII), in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Advance Rate” means, for any category of
Cash or obligation or investment specified below in the column entitled “Cash
and Eligible Securities” (other than Cash, the “Eligible Securities”), the
percentage set forth opposite such category of Cash or Eligible Securities below
in the column entitled “Advance Rate” and, in each case, subject to the original
term to maturity criteria set forth therein: Cash and Eligible Securities:
Advance Rate: Cash: U.S. Dollars, including time deposits, certificates of
deposit and money market deposits held at JPMorgan Chase Bank, N.A. or that are
subject to a first priority security interest of the Collateral Agent. 100%.
U.S. Government Securities: Securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof), including assets issued by the Federal National Mortgage
Association, the Federal Home Loan Mortgage Corporation, Federal Home Loan Bank
or the Government National Mortgage Association. With maturities of (x) less
than three years from the date of acquisition, 98%, (y) three to ten years from
the date of acquisition, 95% and (z) more than 10 years from the date of
acquisition, 93%. Investment Grade Municipal Bonds: Municipal Bonds rated at
least (i) AA- by S&P and (ii) Aa3 by Moody’s and maturing within five years from
the date of acquisition. 95%. Investment Grade Non-Convertible U.S. Corporate
Bonds Level I: Non-convertible corporate bonds issued by any entity organized in
the United States which are “publicly traded” on a nationally recognized
exchange, eligible to be settled by DTC and rated at least (i) AA- by S&P and
(ii) Aa3 by Moody’s. With maturities of (x) less than three years from the date
of acquisition, 90% and (y) three to ten years from the date of acquisition,
85%.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured009.jpg]
3 Cash and Eligible Securities: Advance Rate: Investment Grade Non-Convertible
U.S. Corporate Bonds Level II: Non-convertible corporate bonds issued by any
entity organized in the United States which are “publicly traded” on a
nationally recognized exchange, eligible to be settled by DTC and rated at least
(i) A- by S&P and (ii) A3 by Moody’s, but no higher than (x) A+ from S&P and (y)
A1 from Moody’s. With maturities of (x) less than three years from the date of
acquisition, 80% and (y) three to ten years from the date of acquisition, 80%.
Commercial Paper: Commercial paper issued by any entity organized in the United
States rated at least (i) A-1 or the equivalent thereof by S&P and (ii) P-1 or
the equivalent thereof by Moody’s and maturing not more than one year after the
date of acquisition. 98%. Other Securities: All other investments, obligations
or securities. 0.0%. Notwithstanding the foregoing, (A) the value of Eligible
Securities at any time shall be determined based on the Borrowing Base Report
(as defined in the Security Agreement) then most recently prepared by the
Collateral Agent, (B) if any single corporate issuer (including the Affiliates
thereof but, for the avoidance of doubt, excluding any Eligible Securities
categorized in the table above under the heading “U.S. Government Securities” or
“Investment Grade Municipal Bonds”) represents more than 10% of the aggregate
value of all Cash and Eligible Securities of the aggregate amount of all
Borrowing Bases, the excess over 10% shall be excluded (with such exclusion
being allocated in equal parts to each Borrowing Base at such time) and (C) no
securities or obligations issued by the Company, Validus Re, or any of the
Company’s other Subsidiaries or Affiliates shall constitute Eligible Securities
for purposes of this Agreement. “Affiliate” means, with respect to a specified
Person at any date, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified as of such date. “Agent Party” has the meaning
assigned to such term in Section 10.01(d). “Agents” means, collectively, the
Administrative Agent, the Syndication Agent, the Co- Documentation Agents, the
Issuing Agent and the Collateral Agent. “Agreed Currencies” means (i) Dollars
and (ii) Canadian Dollars. “Agreement” means this Five-Year Secured Letter of
Credit Facility Agreement, as modified, supplemented, amended, restated
(including any amendment and restatement hereof), extended or renewed from time
to time. “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
interest period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate



--------------------------------------------------------------------------------



 
[a151209exhibit102secured010.jpg]
4 for any day shall be based on the LIBO Rate at approximately 11:00 a.m. London
time on such day, subject to the interest rate floors set forth therein. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the FRBNY
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively. “Anti-Corruption Laws” means the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and laws, rules, and regulations of any other
jurisdiction that may be applicable to the Company or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption. “Applicable
Commitment Fee Rate” means 0.125% per annum. “Applicable Insurance Regulatory
Authority” means, when used with respect to any Regulated Insurance Company, (x)
the insurance department or similar administrative authority or agency located
in each state or jurisdiction (foreign or domestic) in which such Regulated
Insurance Company is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Regulated Insurance Company, the insurance department,
authority or agency in each state or jurisdiction (foreign or domestic) in which
such Regulated Insurance Company is licensed, and shall include any Federal or
national insurance regulatory department, authority or agency that may be
created and that asserts insurance regulatory jurisdiction over such Regulated
Insurance Company. “Applicable Letter of Credit Fee Rate” means 0.45% per annum.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Approved Fund” has the meaning provided in Section 10.04(b). “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
assignee (with the consent of any party whose consent is required by Section
10.04), and accepted by the Administrative Agent, in the form of Exhibit A or
any other form approved by the Administrative Agent. “Authorized Officer” means,
as to any Person, the Chief Executive Officer, the President, the Chief
Operating Officer, any Vice President, the Secretary, or the Chief Financial
Officer or Finance Director of such Person or any other officer of such Person
duly authorized by such Person to act on behalf of such Person hereunder and
under the other Credit Documents. “Bankruptcy Code” has the meaning provided in
Section 7.05. “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the



--------------------------------------------------------------------------------



 
[a151209exhibit102secured011.jpg]
5 enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person. “Bermuda
Companies Law” means the Companies Act 1981 of Bermuda and other relevant
Bermuda law. “Board” means the Board of Governors of the Federal Reserve System
of the United States of America. “Borrowing Base” means, at any time, and in
respect of each Account Party, the aggregate amount of Cash and Eligible
Securities held in the Collateral Accounts of such Account Party under the
Security Agreement at such time multiplied in each case by the respective
Advance Rates for Cash and such Eligible Securities; provided that all Cash and
Eligible Securities in respect of any Borrowing Base shall only be included in
such Borrowing Base to the extent the same are subject to a first priority
perfected security interest in favor of the Collateral Agent pursuant to the
Security Documents. “Borrowing Base Certificate” means a Borrowing Base
Certificate substantially in the form of Exhibit B hereto or such other form
reasonably acceptable to the Administrative Agent (it being agreed that a
Borrowing Base Certificate substantially in the form of the Borrowing Base
Certificate delivered under the Existing LC Facility on October 1, 2015 is
acceptable to the Administrative Agent). “Business Day” means any day excluding
Saturday, Sunday and any day which shall be in the City of New York a legal
holiday or a day on which banking institutions are authorized by law or other
governmental actions to close. “Canadian Dollars” refers to lawful money of
Canada. “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. “Capital Markets Product” means, as to any Person, any security,
commodity, derivative transaction or other financial or similar product
purchased, sold or entered into by such Person for the purpose of a third-party
undertaking or assuming one or more risks otherwise assumed by such Person or
entered into by such Person for the purpose of managing one or more risks
otherwise assumed by such Person or other agreements or arrangements entered
into by such Person designed to transfer credit risk from one party to another,
including (i) any structured insurance product, catastrophe bond, rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, commodity hedge, equity or equity index swap, equity or equity
index option, bond option, interest rate option or hedge, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option or swap
transaction, credit protection transaction, credit swap, credit default swap
(including single default, single-name, basket and first-to-default swaps),
credit default option, equity default swap, total return swap, credit- linked
notes, credit spread transaction, repurchase transaction, reverse repurchase
transaction, buy/sellback transaction, securities lending transaction, weather
index transaction, emissions allowance transaction, or forward purchase or sale
of a security, commodity or other financial instrument or interest (including
any option with respect to any of these transactions), (ii) any transaction
which is a type of



--------------------------------------------------------------------------------



 
[a151209exhibit102secured012.jpg]
6 transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets, (iii) any combination of the transactions referred to in
clauses (i) and (ii) above and (iv) any master agreement relating to any of the
transactions referred to in clauses (i), (ii) or (iii) above. “Cash” means the
category of “Cash” described in the definition of Advance Rate. “Cash
Equivalents” means, as to any Person, (i) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper rated at least A-1 or the equivalent thereof
by S&P or P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and (v)
investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are comprised of securities of the types described in clauses (i) through (iv)
above. “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented. “Change of Control” means (a) Validus
Re or any other Account Party ceasing to be a Wholly-Owned Subsidiary of the
Company, (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934, as amended, and the rules of the SEC thereunder as in
effect on the date hereof) (other than any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) of Equity Interests
representing more than 50% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests in the Company, or (c) the occupation at any time of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were not (i) directors of the Company on the date of this Agreement,
(ii) nominated or appointed by the board of directors of the Company or (iii)
approved by the board of directors of the Company as director candidates prior
to their election. “Charges” has the meaning provided in Section 10.13.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured013.jpg]
7 “Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning provided in the Security Agreement. “Collateral
Account” has the meaning provided in the Security Agreement. “Collateral Agent”
means The Bank of New York Mellon (and each person appointed as a successor
thereto pursuant to Article VIII), in its capacity as collateral agent hereunder
and under the Security Agreement and the Account Control Agreement. “Commitment”
means, with respect to each Lender, at any time, the amount set forth opposite
such Lender’s name on the Commitment Schedule, as the same may be reduced or
increased pursuant to Sections 2.09, 2.14, 2.16 or 10.04. As of the Effective
Date, the aggregate Commitments of all Lenders hereunder is $300,000,000.
“Commitment Expiration Date” means December 9, 2020. “Commitment Schedule” means
the Schedule attached hereto identified as such. “Communications” has the
meaning assigned to such term in Section 10.01(d). “Company” means Validus
Holdings, Ltd., a holding company organized under the laws of Bermuda. “Company
Guaranty” means the guaranty of the Company provided in Article IX. “Computation
Date” has the meaning provided in Section 2.19. “Connection Income Taxes” means
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
Indebtedness” means, as of any date of determination, all Indebtedness described
in clause (a) of the definition thereof plus any Indebtedness for borrowed money
of any other Person as to which the Company and/or any of its Subsidiaries has
created a guarantee or other contingent obligation (but only to the extent of
such guarantee or contingent obligation). For the avoidance of doubt,
“Consolidated Indebtedness” shall not include obligations (contingent or
otherwise) in respect of undrawn letters of credit. “Consolidated Net Worth”
means, as of any date of determination, the Net Worth of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP after
appropriate deduction for any minority interests in Subsidiaries including for
the avoidance of doubt the aggregate principal amount of all outstanding
preferred (including without limitation trust preferred) or preference
securities or Hybrid Capital of the Company and its Subsidiaries, provided that
the aggregate outstanding amount of such preferred or preference securities or
Hybrid Capital of the Company and its Subsidiaries shall only be included in
Consolidated Net Worth to the extent such amount would be included in a
determination of the Net Worth of the Company and its Subsidiaries in accordance
with GAAP. “Consolidated Total Capital” means, as of any date of determination,
the sum of (i) Consolidated Indebtedness and (ii) Consolidated Net Worth at such
time.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured014.jpg]
8 “Control” means, with respect to any Person, the possession, directly or
indirectly, of the power (i) to vote 10% or more of the voting power of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Co-Documentation Agent” means each of Lloyds Securities Inc. and SunTrust Bank
in its capacity as co-documentation agent for the credit facility evidenced by
this Agreement. “Credit Documents” means this Agreement, each Security Document
and each Limited Fronting Lender Agreement. “Credit Event” means the issuance of
any Letter of Credit (or any increase of the Stated Amount thereof). “Credit
Party” means the Administrative Agent, the Issuing Agent, any LC Issuer or any
other Lender. “Custodian” means The Bank of New York Mellon, in its capacity as
custodian under the Account Control Agreement. “Default” means any event or
condition which constitutes an Event of Default or which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its participations in Letters of Credit or (ii) pay over to any Credit Party
any other amount required to be paid by it hereunder, (b) has notified the
Company or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Designated Subsidiary Account Party” means Validus Re and each Wholly-Owned
Subsidiary of the Company set forth on Schedule 2.15 and each Wholly-Owned
Subsidiary of the Company which is designated as a Designated Subsidiary Account
Party in accordance with Section 2.15. “Dispositions” has the meaning provided
in Section 6.02. “Dividends” has the meaning provided in Section 6.08. “Dollar
Amount” of any currency at any date means (i) the amount of such currency if
such currency is Dollars or (ii) the equivalent amount thereof in Dollars if
such currency is a Foreign



--------------------------------------------------------------------------------



 
[a151209exhibit102secured015.jpg]
9 Currency, calculated on the basis of the Exchange Rate for such currency, on
or as of the most recent Computation Date provided for in Section 2.19.
“Dollars” or “$” refers to lawful money of the United States of America. “DSAP
Assumption Agreement” means an assumption agreement in the form of Exhibit C or
such other form reasonably acceptable to the Administrative Agent. “DTC” means
the Depository Trust Company. “Effective Date” has the meaning provided in
Section 4.01. “Electronic Signature” means an electronic sound, symbol, or
process attached to, or associated with, a contract or other record and adopted
by a Person with the intent to sign, authenticate or accept such contract or
record. “Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or the Issuing Agent and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system. “Eligible Person” means and includes any
commercial bank, insurance company, finance company, financial institution, fund
that invests in loans or any other “accredited investor” (as defined in
Regulation D of the Securities Act of 1933, as amended), but in any event
excluding the Company and its Subsidiaries. “Eligible Securities” has the
meaning provided in the definition of the term “Advance Rate”. “Environmental
Law” means all laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) its violation of any Environmental
Law, (b) its generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) its exposure to any Hazardous
Materials, (d) its release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing, but in each of (a) through (e) excluding liabilities arising out of
Capital Markets Products and insurance and reinsurance contracts, agreements and
arrangements in each case entered into in the ordinary course of business and
not for speculative purposes. “Equity Interests” means, with respect to any
Person, shares of capital stock of (or other ownership or profit interests in)
such Person, warrants, options or other rights for the purchase or other
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, securities convertible into or exchangeable
for shares of capital stock of (or other ownership or



--------------------------------------------------------------------------------



 
[a151209exhibit102secured016.jpg]
10 profit interests in) such Person or warrants, rights or options for the
purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination; provided that
“Equity Interests” shall not include Indebtedness for borrowed money which is
convertible into Equity Interests. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time and the regulations
promulgated and rulings issued thereunder. Section references to ERISA are to
ERISA, as in effect at the date of this Agreement and any subsequent provisions
of ERISA, amendatory thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Company or any of its Subsidiaries or is under common
control (within the meaning of Section 414(c) of the Code) with the Company or
any of its Subsidiaries. “Event of Default” has the meaning provided in Article
VII. “Exchange Rate” means, on any day, with respect to any Foreign Currency,
the rate at which such Foreign Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., London time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error. “Excluded Taxes” means, with respect to the
Administrative Agent, the Issuing Agent, any Lender, or any other recipient of
any payment to be made by or on account of any obligation of any Account Party
hereunder or under any of the other Credit Documents, (a) Taxes imposed on (or
measured by) its net income or net profits (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed by any jurisdiction
(or political subdivision thereof) in or under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Foreign Lender (other than an
assignee pursuant to a request by such Account Party under Section 2.14(b)), any
withholding Tax that is imposed by the United States of America or Bermuda on
amounts payable to or for the account of such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Account Party with respect
to such withholding Tax pursuant to Section 2.12(a), (c) Taxes attributable to
such recipient’s failure to comply with Section 2.12(e) and (d) any U.S. Federal
withholding Taxes imposed under FATCA. “Existing Administrative Agent” means the
Administrative Agent, as defined in the Existing LC Facility.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured017.jpg]
11 “Existing Collateral Agent” means the Collateral Agent and the Custodian, as
defined in the Existing LC Facility. “Existing LC Facility” means that certain
Four-Year Secured Letter of Credit Facility Agreement dated as of March 9, 2012
among the Company, Validus Re, Validus Re Americas, Ltd., the other Designated
Subsidiary Account Parties identified therein, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, as amended, restated,
supplemented or otherwise modified prior to the Effective Date. “Existing LC
Issuer” means JPMorgan Chase Bank, N.A. “Existing Lender” means a “Lender” under
and as defined in the Existing LC Facility. “Existing Secured Fronted Letters of
Credit” has the meaning provided in Section 2.17. “Existing Secured Several
Letters of Credit” has the meaning provided in Section 2.18. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code. “Federal Funds Effective Rate” means, for any day, the
rate calculated by the FRBNY based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the FRBNY shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the FRBNY as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company. “Five-Year Unsecured Revolving
Credit and Letter of Credit Facility” means the $85,000,000 unsecured revolving
credit and letter of credit facility among the Company, Validus Re, various
Designated Subsidiary Account Parties, JPMorgan Chase Bank, N.A., as
administrative agent, and one or more lenders entered into on December 9, 2015,
including the related collateral and security documents and other instruments
and agreements executed in connection therewith, and amendments, renewals,
replacements, refinancings and restatements to any of the foregoing (provided
that the principal amount thereof shall not exceed $85,000,000 or, if increased
in accordance with its terms, $150,000,000, plus reasonable refinancing costs,
fees and expenses). “Foreign Currencies” means Agreed Currencies other than
Dollars. “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency. “Foreign Currency Letter of Credit
Outstandings” means, at any time, the aggregate amount of Letter of Credit
Outstandings in respect of Foreign Currency Letters of Credit at such time.
“Foreign Lender” means any Lender that is resident for tax purposes or organized
under the laws of a jurisdiction other than (i) Bermuda, or (ii) the United
States of America, any State thereof or the District of Columbia; provided,
however, that with respect to an Account Party that is a U.S. Person, a



--------------------------------------------------------------------------------



 
[a151209exhibit102secured018.jpg]
12 Lender that is resident for tax purposes or organized under the laws of
Bermuda shall be considered a Foreign Lender. “Foreign Pension Plan” means any
plan, fund (including any superannuation fund) or other similar program
established or maintained outside the United States of America by the Company or
any one or more of its Subsidiaries primarily for the benefit of employees of
the Company or such Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code. “FRBNY” means the Federal Reserve Bank of New York. “FRBNY Rate”
means, for any day, the greater of (a) the Federal Funds Effective Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day; provided that if both such rates are not so published for any day that is a
Business Day, the term “FRBNY Rate” means the rate quoted for such day for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Fronted Letter of Credit” has the meaning provided in Section
2.02(a). “Fronted Unpaid Drawing” has the meaning provided in clause (y) of
Section 2.05(a). “Fronting Arrangement” means an agreement or other arrangement
by a Regulated Insurance Company pursuant to which an insurer or insurers agree
to issue insurance policies at the request or on behalf of such Regulated
Insurance Company and such Regulated Insurance Company assumes the obligations
in respect thereof pursuant a Reinsurance Agreement or otherwise. “Fronting
Lender” means any Lender (or any Affiliate thereof) which is requested by an
Account Party, and which in its sole discretion agrees expressly in writing, to
issue Fronted Letters of Credit hereunder pursuant to Section 2.02. “Fronting
Participant” has the meaning provided in Section 2.02(b). “GAAP” means generally
accepted accounting principles in the United States of America. “Governmental
Authority” means the government of the United States of America, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantee”
of or by any Person (the “guarantor”) means any obligation guaranteeing or
intended to guarantee any Indebtedness, leases, dividends or other obligations
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to



--------------------------------------------------------------------------------



 
[a151209exhibit102secured019.jpg]
13 purchase or lease property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation or (d) otherwise to
assure or hold harmless the owner of such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee shall not include
(x) endorsements of instruments for deposit or collection in the ordinary course
of business and (y) obligations of any Regulated Insurance Company under
Insurance Contracts, Reinsurance Agreements, Fronting Arrangements or
Retrocession Agreements (including any Liens with respect thereto). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. “Guaranteed Creditors”
means and includes each of the Administrative Agent, the Collateral Agent, the
Lenders and each LC Issuer. “Guaranteed Obligations” means all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit and all other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or other applicable similar laws, would
become due), liabilities and indebtedness owing by each Designated Subsidiary
Account Party to the Guaranteed Creditors under this Agreement and each other
Credit Document to which such Designated Subsidiary Account Party is a party
(including indemnities, fees and interest thereon (including, in each case, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
documentation, whether or not such interest is allowed in any such proceeding)),
whether now existing or hereafter incurred under, arising out of or in
connection with this Agreement and any such other Credit Document and the due
performance and compliance by each Designated Subsidiary Account Party with all
of the terms, conditions and agreements contained in all such Credit Documents
applicable to such Designated Subsidiary Account Party. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Hybrid
Capital” means any security that affords equity benefit to the issuer thereof
(under the procedures and guidelines of the S&P) by having ongoing payment
requirements that are more flexible than interest payments associated with
conventional indebtedness for borrowed money and by being contractually
subordinated to such indebtedness. For the avoidance of doubt, the Company’s
Junior Subordinated Deferrable Debentures constitute Hybrid Capital.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
ordinary course trade accounts payable deferred compensation and any purchase
price adjustment, earnout, contingent payment or deferred payment of a similar
nature incurred in connection with an acquisition), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, provided that the amount of Indebtedness of such Person shall be
the lesser of (i) the fair market value of such property at such date of
determination (determined



--------------------------------------------------------------------------------



 
[a151209exhibit102secured020.jpg]
14 in good faith by the Company) and (ii) the amount of such Indebtedness of
such other Person, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations (or to the
extent netting is permitted under the applicable agreement governing such
Capital Markets Products and such netting is limited with respect to the
counterparty or counterparties of such agreement, all net termination
obligations) of such Person under transactions in Capital Markets Products and
(i) all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; provided that, Indebtedness shall not include any preferred
(including without limitation trust preferred) or preference securities or
Hybrid Capital, in each case issued by the Company, to the extent such preferred
or preference securities or Hybrid Capital would be treated as equity issued by
the Company under the applicable procedures and guidelines of S&P as of the date
hereof. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, Indebtedness shall not include (v) current
trade payables (including current payables under insurance contracts and current
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (w) obligations and Guarantees of Regulated Insurance
Companies with respect to Policies, (x) obligations and Guarantees with respect
to products underwritten by Regulated Insurance Companies in the ordinary course
of business, including insurance and reinsurance policies, annuities,
performance and surety bonds, assumptions of liabilities and any related
contingent obligations and (y) Reinsurance Agreements and Fronting Arrangements
and Guarantees thereof entered into by any Regulated Insurance Company in the
ordinary course of business. “Indemnified Taxes” means Taxes, other than
Excluded Taxes and Other Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Account Party under this Agreement.
“Indemnitee” has the meaning provided in Section 10.03(b). “Ineligible
Institution” has the meaning assigned to such term in Section 10.04(b).
“Information” has the meaning provided in Section 10.12. “Insurance Business”
means one or more aspects of the business of selling, issuing or underwriting
insurance or reinsurance and other businesses reasonably related thereto.
“Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement,
Fronting Arrangement or Retrocession Agreement. “Insurance Licenses” means the
material licenses (including licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business held by any Regulated Insurance
Company. “IPC” means Validus Amalgamation Subsidiary, Ltd., a company organized
under the laws of Bermuda and successor by amalgamation to IPC Holdings, Ltd.
“IPC Facility” means the letters of credit master agreement between IPCRe
Limited and Citibank N.A., providing for letters of credit and any
modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof; provided that any such modifications,
amendments, waivers, extensions, renewals, replacements or refinancings be on
terms which, when taken



--------------------------------------------------------------------------------



 
[a151209exhibit102secured021.jpg]
15 together as a whole, are not adverse in any material respect to the interests
of the Lenders, as compared to those contained in the IPC Facility as of the
date hereof. “IPCRe Limited” means IPCRe Limited, a company organized under the
laws of Bermuda. “Issuing Agent” means JPMorgan Chase Bank, N.A. in its capacity
as Issuing Agent with respect to Several Letters of Credit pursuant to Section
2.01. “Joint Lead Arrangers and Joint Bookrunners” means, collectively, J.P.
Morgan Securities LLC, Lloyds Securities Inc., Barclays Bank plc, HSBC
Securities (USA) Inc. and SunTrust Robinson Humphrey, Inc. “Junior Subordinated
Deferrable Debentures” mean the Company’s Junior Subordinated Deferrable
Interest Debentures due 2036 issued under the Junior Subordinated Indenture
dated as of June 15, 2006 between the Company and JPMorgan Chase Bank, National
Association, as Trustee, as the same has been and may be amended from time to
time, and any substantially similarly structured security issued by the Company
or any of its Subsidiaries, including for the avoidance of doubt the Company’s
Junior Subordinated Deferrable Interest Debentures due 2037 issued under the
Junior Subordinated Indenture dated June 21, 2007 between the Company and
Wilmington Trust Company, as Trustee, Flagstone Reinsurance Holdings Limited's
(now Flagstone) Junior Subordinated Deferrable Interest Notes due 2036 issued
under the Junior Subordinated Indenture dated August 23, 2006 between Flagstone
Reinsurance Holdings Limited and JPMorgan Chase Bank, National Association, as
Trustee, Flagstone Reinsurance Holdings Limited's (now Flagstone) Junior
Subordinated Deferrable Interest Notes due 2037 issued under the Junior
Subordinated Indenture dated September 20, 2007 between Flagstone Reinsurance
Holdings Limited and The Bank of New York Trust Company, National Association,
as Trustee, and Flagstone Finance S.A.'s Junior Subordinated Deferrable Interest
Notes due 2037 issued under the Junior Subordinated Indenture dated June 8, 2007
between Flagstone Finance S.A. and Wilmington Trust Company, as Trustee, each as
the same may be amended from time to time. “LC Issuer” means each of the Issuing
Agent and each Fronting Lender. “Legal Requirements” means all applicable laws,
rules and regulations and interpretations thereof made by any governmental body
or regulatory authority (including any Applicable Insurance Regulatory
Authority) having jurisdiction over the Company or a Subsidiary. “Lender Parent”
means, with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary. “Lenders” has the meaning provided in the
first paragraph of this Agreement. As the context requires, “Lenders” shall
include each Limited Fronting Lender. “Letter of Credit Fee” has the meaning
provided in Section 2.11(c). “Letter of Credit Outstandings” means, at any time,
the sum of (i) the aggregate Dollar Amount of the Stated Amount of all
outstanding Several Letters of Credit, (ii) the aggregate Dollar Amount of the
Stated Amount of all outstanding Fronted Letters of Credit and (iii) the
aggregate Dollar Amount of all Unpaid Drawings in respect of all Letters of
Credit at such time. “Letter of Credit Request” has the meaning provided in
Section 2.04(a).



--------------------------------------------------------------------------------



 
[a151209exhibit102secured022.jpg]
16 “Letter of Credit Supportable Obligations” means the obligations of the
Account Parties or any of their subsidiaries which are permitted to exist
pursuant to the terms of this Agreement in connection with the Insurance
Business of such Account Parties and their subsidiaries. “Letters of Credit”
means the Several Letters of Credit and the Fronted Letters of Credit. “Leverage
Ratio” means the ratio of (i) Consolidated Indebtedness to (ii) Consolidated
Total Capital. “LIBO Rate” means with respect to any interest period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for Dollars for a
period equal in length to such interest period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement. “Lien” means, with respect to any asset, (a) any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities. “Limited Fronting Lender” means any Lender, to the
extent that such Person agrees (in its sole and absolute discretion) to be an
issuer with respect to any Non-NAIC Approved Bank’s Applicable Percentage of
Several Letters of Credit outstanding and/or issued during the period that such
Non-NAIC Approved Bank is a Non-NAIC Approved Bank, all pursuant to a Limited
Fronting Lender Agreement. “Limited Fronting Lender Agreement” has the meaning
provided in Section 2.01(e). “Lloyd’s LC Facility” means that certain amended
and restated letter of credit facility agreement, dated as of November 19, 2013,
between the Company and Talbot Holdings Ltd. and Lloyds TSB Bank plc and ING
Bank N.V., London Branch providing for the issuance of letters of credit in
support of obligations of Talbot Holdings Ltd. under its 2012 and 2013
underwriting years’ letter of credit facility procurement agreements and capital
stock arrangements with Talbot 2002 Underwriting Capital Ltd. 2002 in an
aggregate principal amount of up to $25,000,000 at any time outstanding (the
“FAL Facility Agreement”) and any modifications, amendments, restatements,
waivers, extensions, renewals, replacements or refinancings thereof; provided
that any such modifications, amendments, waivers, extensions, renewals,
replacements or refinancings be on terms which, when taken together as a whole,
are not adverse in any material respect to the interests of the Lenders, as
compared to those contained in the FAL Facility Agreement. “Margin Stock” has
the meaning provided in Regulation U. “Material Adverse Effect” means any
material adverse condition or any material adverse change in or affecting (x)
the business, operations, assets, liabilities or financial condition of the
Company



--------------------------------------------------------------------------------



 
[a151209exhibit102secured023.jpg]
17 and its Subsidiaries, taken as a whole, or (y) the rights and remedies of the
Lenders or the ability of the Company and each other Account Party, taken as a
whole, to perform their respective obligations to the Lenders under this
Agreement or any other Credit Document. “Maximum Rate” has the meaning provided
in Section 10.13. “Minimum Consolidated Net Worth Amount” means, at any time, an
amount which initially shall be equal to $2,600,000,000, and which amount shall
be increased as follows: (i) immediately following the last day of each fiscal
quarter (commencing with the fiscal quarter ended June 30, 2015) by an amount
(if positive) equal to 25% of the Net Income for such fiscal quarter and (ii) by
50% of the aggregate increases in the consolidated shareholders’ equity of the
Company during such fiscal quarter by reason of the issuance and sale of common
Equity Interests of the Company, including upon any conversion of debt
securities of the Company into such Equity Interests. “Moody’s” means Moody’s
Investors Service, Inc. “Multiemployer Plan” means any multiemployer plan as
defined in Section 4001(a)(3) of ERISA, which is maintained or contributed to by
(or to which there is an obligation to contribute of) the Company, any of its
Subsidiaries or any ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Company, such Subsidiary or
such ERISA Affiliate contributed to or had an obligation to contribute to such
plan. “NAIC” means the National Association of Insurance Commissioners and any
successor thereto. “NAIC Approved Bank” means (a) any bank listed on the most
current list of banks approved by the Securities Valuation Office of the NAIC
(the “NAIC Bank List”) or (b) any Lender as to which its confirming bank is a
bank listed on the NAIC Bank List. “Net Income” shall mean, for any period, an
amount equal to the net income of the Company and its Subsidiaries (determined
on a consolidated basis in accordance with GAAP) for such period. “Net Worth”
means, as to any Person, the sum of its capital stock (including its preferred
stock), capital in excess of par or stated value of shares of its capital stock
(including its preferred stock), retained earnings and any other account which,
in accordance with GAAP, constitutes stockholders equity, but excluding (i) any
treasury stock and (ii) the amount of the effects of Financial Accounting
Statement No. 115 (which amount is shown on the Company’s December 31, 2014
balance sheet under the caption “Accumulated other comprehensive income” and
which, after adoption of Financial Accounting Statements Nos. 157 and 159 will
be measured as the difference between investments carried at estimated fair
value and investments carried at amortized cost). “Non-NAIC Approved Bank”
means, at any time, any Lender that is not an NAIC Approved Bank. “Notice of
Non-Extension” has the meaning provided in Section 2.07. “OFAC” means the Office
of Foreign Assets Control of the U.S. Department of the Treasury.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured024.jpg]
18 “Other Connection Taxes” means, with respect to the Administrative Agent, the
Issuing Agent, any Lender or any other recipient of any payment to be made by or
on account of any obligation of any Account Party hereunder or under any of the
other Credit Documents, Taxes imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced this Agreement or any other Credit Document, or sold or assigned
any Loan or an interest in any obligation of any Account Party under this
Agreement or any other Credit Document). “Other Taxes” means any and all present
or future stamp, registration, court or documentary taxes or any other similar
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or performance under, or otherwise in connection
with this Agreement or any other Credit Document other than any Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.14). “Overnight Bank Funding Rate” means,
for any day, the rate comprised of both overnight federal funds and overnight
eurodollar borrowings by U.S.-managed banking offices of depository institutions
(as such composite rate shall be determined by the FRBNY as set forth on its
public website from time to time) and published on the next succeeding Business
Day by the FRBNY as an overnight bank funding rate (from and after such date as
the FRBNY shall commence to publish such composite rate). “Overnight Foreign
Currency Rate” means, for any amount payable in a Foreign Currency, the rate of
interest per annum as determined by the Administrative Agent at which overnight
or weekend deposits in the relevant currency (or if such amount due remains
unpaid for more than three (3) Business Days, then for such other period of time
as the Administrative Agent may elect) for delivery in immediately available and
freely transferable funds would be offered by the Administrative Agent to major
banks in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid amount of
the related issuance, amendment, renewal or extension of (or any payment or
disbursement made in respect of) a Letter of Credit, plus any taxes, levies,
imposts, duties, deductions, charges or withholdings imposed upon, or charged
to, the Administrative Agent by any relevant correspondent bank in respect of
such amount in such relevant currency. “Participant” has the meaning provided in
Section 10.04(c). “Participant Register” has the meaning provided in Section
10.04(c). “Participating Issuer” means, from time to time with respect to each
Several Letter of Credit, each Non-NAIC Approved Bank for whose Applicable
Percentage a Limited Fronting Lender has agreed to be liable as an issuer.
“Patriot Act” has the meaning provided in Section 10.14. “PBGC” means the
Pension Benefit Guaranty Corporation referred to and defined in ERISA and any
successor entity performing similar functions. “Permitted Subsidiary
Indebtedness” means:



--------------------------------------------------------------------------------



 
[a151209exhibit102secured025.jpg]
19 (a) Indebtedness of any Subsidiary of the Company under the Credit Documents
or existing on the date hereof and listed on Schedule 3.14 and extensions,
renewals and replacements of any such Indebtedness, provided that such
extending, renewal or replacement Indebtedness (i) shall not be Indebtedness of
an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or replaced, (ii) shall not be in a principal amount that
exceeds the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest and redemption premium payable by
the terms of such Indebtedness thereon and reasonable refinancing or renewal
fees, costs and expenses), (iii) shall not have an earlier maturity date or
shorter weighted average life than the Indebtedness being extended, renewed or
replaced and (iv) shall be subordinated to the Guaranteed Obligations on terms
(if any) at least as favorable to the Lenders as the Indebtedness being
extended, renewed or replaced; (b) Indebtedness of any Subsidiary of the Company
incurred in the ordinary course of business in connection with any Capital
Markets Product that are not entered into for speculative purposes; (c)
Indebtedness owed by Subsidiaries of the Company to the Company or any of its
Subsidiaries; (d) Indebtedness of any Subsidiary of the Company incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed by any
Subsidiary of the Company in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof,
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (d)
shall not exceed $10,000,000 at any time outstanding; (e) Indebtedness of any
Subsidiary of the Company in respect of letters of credit issued to reinsurance
cedents, or to lessors of real property in lieu of security deposits in
connection with leases of any Subsidiary of the Company, in each case in the
ordinary course of business; (f) Indebtedness of any Subsidiary of the Company
incurred in the ordinary course of business in connection with workers’
compensation claims, self-insurance obligations, unemployment insurance or other
forms of governmental insurance or benefits and pursuant to letters of credit or
other security arrangements entered into in connection with such insurance or
benefit; (g) Indebtedness of any Designated Subsidiary Account Parties under the
Five-Year Unsecured Revolving Credit and Letter of Credit Facility; (h)
Indebtedness representing installment insurance premiums owing by the Company or
any Subsidiary in the ordinary course of business in respect of the liability
insurance, casualty insurance or business interruption insurance maintained by
the Company or any Subsidiary, in each case in respect of their properties and
assets (but excluding, for the avoidance of doubt, any insurance or reinsurance
provided or obtained by the Company or any Subsidiary in connection with
performing its Insurance Business or managing risk in respect thereof); (i)
Acquired Indebtedness of Subsidiaries in an aggregate principal amount not
exceeding $250,000,000 at any time outstanding;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured026.jpg]
20 (j) without duplication, additional Indebtedness of Subsidiaries of the
Company not otherwise permitted under clauses (a) through (i) of this definition
which, when added to the aggregate amount of all Liens (other than with respect
to Indebtedness incurred pursuant to this clause (j)) incurred by the Company
pursuant to Section 6.03(w), shall not exceed at any time outstanding 10% of
Consolidated Net Worth at the time of incurrence of any new Indebtedness under
this clause (j); provided that immediately after giving effect (including pro
forma effect) to the incurrence of any Indebtedness pursuant to this clause (j),
no Event of Default shall have occurred and be continuing; (k) Indebtedness
arising from Guarantees made by any Subsidiary of the Company of the type
described in the definition hereof; (l) Indebtedness of any Subsidiary including
any Designated Subsidiary Account Parties in connection with the Junior
Subordinated Deferrable Debentures, including the sale, assignment or transfer
of such Indebtedness among Subsidiaries including Designated Subsidiary Account
Parties; and (m) Indebtedness of Validus Holdings (UK) plc created in connection
with its acquisition of Validus Reinsurance (Switzerland) Ltd. “Person” means
any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Plan” means any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Company or any of its
Subsidiaries or any of their ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Company, any of
its Subsidiaries or any of their ERISA Affiliates maintained, contributed to or
had an obligation to contribute to such plan. “Platform” means Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system.
“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company. “Preferred Securities” means any
preferred Equity Interests (or capital stock) of any Person that has
preferential rights with respect to dividends or redemptions or upon liquidation
or dissolution of such Person over shares of common Equity Interests (or capital
stock) of any other class of such Person. “Prime Rate” means the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A., as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. “Private Act” means separate
legislation enacted in Bermuda with the intention that such legislation apply
specifically to any Account Party, in whole or in part.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured027.jpg]
21 “Protected Cell Company” means a Subsidiary that has created segregated
accounts pursuant to the provisions of the Segregated Account Companies Act 2000
of Bermuda. “Register” has the meaning provided in Section 10.04(b). “Regulated
Insurance Company” means any Subsidiary of the Company, whether now owned or
hereafter acquired, that is authorized or admitted to carry on or transact
Insurance Business in any jurisdiction (foreign or domestic) and is regulated by
any Applicable Insurance Regulatory Authority. “Reinsurance Agreement” means any
agreement, contract, treaty, certificate or other arrangement whereby any
Regulated Insurance Company agrees to transfer, cede or retrocede to another
insurer or reinsurer all or part of the liability assumed or assets held by such
Regulated Insurance Company under a policy or policies of insurance issued by
such Regulated Insurance Company or under a reinsurance agreement assumed by
such Regulated Insurance Company. “Related Parties” means, with respect to any
specified Person, such Person’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates. “Replaced Lender” has the meaning provided in Section 2.14(b).
“Replacement Lender” has the meaning provided in Section 2.14(b). “Required
Lenders” means at any time Lenders having more than 50% of the aggregate amount
of the Commitments; provided that if the Total Commitment has been terminated,
then the Required Lenders means Lenders whose Letter of Credit Outstandings
exceed 50% of the aggregate amount of Letter of Credit Outstandings at such
time; provided, further, that, so long as a Lender is a Defaulting Lender, the
Commitments and the Letter of Credit Outstandings of such Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 10.02); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender. “Restricted Margin Stock” means Margin Stock owned by the
Company or any of its Subsidiaries the value of which (determined as required
under clause 2(i) of the definition of “Indirectly Secured” set forth in
Regulation U) represents not more than 33% of the aggregate value (determined as
required under clause (2)(i) of the definition of “Indirectly Secured” set forth
in Regulation U), on a consolidated basis, of the property and assets of the
Company and its Subsidiaries (excluding any Margin Stock) that is subject to the
provisions of Sections 6.02 and 6.03. “Retrocession Agreement” means any
agreement, contract, treaty or other arrangement whereby one or more insurers or
reinsurers, as retrocessionaires, assume liabilities of reinsurers under a
Reinsurance Agreement or other retrocessionaires under another Retrocession
Agreement. “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business. “Sanctioned Country” means, at any time, a
country, region or territory which is itself the subject or target of any
comprehensive Sanctions (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).



--------------------------------------------------------------------------------



 
[a151209exhibit102secured028.jpg]
22 “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom or other relevant and applicable
sanctions authority, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned 50% or more or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b). “Sanctions”
means all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant and applicable sanctions authority. “SAP”
means, with respect to any Regulated Insurance Company, the statutory accounting
principles and accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority of the state or jurisdiction in
which such Regulated Insurance Company is domiciled; it being understood and
agreed that determinations in accordance with SAP for purposes of Article VII,
including defined terms as used therein, are subject (to the extent provided
therein) to Section 1.03. “SEC” means the Securities and Exchange Commission or
any successor thereto. “Security Agreement” means the Pledge and Security
Agreement substantially in the form attached as Exhibit D hereto, dated as of
the date of this Agreement, among the Collateral Agent and the Grantors (as
defined therein) from time to time party thereto, as the same may be amended,
restated, modified and/or supplemented and as in effect from time to time.
“Security Documents” means (i) the Security Agreement, (ii) the Account Control
Agreement, (iii) each other security agreement executed and delivered pursuant
to Section 5.11, and (iv) each other document, agreement, certificate and or
financing statement, executed, delivered, made or filed pursuant to the terms of
the documents specified in foregoing clauses (i), (ii) and (iii). “Service of
Process Agent” means CT Corporation Systems, 111 Eighth Avenue, New York, New
York 10011. “Several Letter of Credit” has the meaning provided in Section
2.01(a). “Several Unpaid Drawing” has the meaning provided in clause (x) of
Section 2.05(a). “Significant Insurance Subsidiary” means a Regulated Insurance
Company which is also a Significant Subsidiary. “Significant Subsidiary” means
(a) Validus Re, (b) Talbot Holdings Ltd. and (c) each other Subsidiary of the
Company that either (i) as of the end of the most recently completed fiscal year
of the Company for which audited financial statements are available, has assets
that exceed 10% of the total consolidated assets of the Company and all of its
Subsidiaries as of the last day of such period or (ii) for the most recently
completed fiscal year of the Company for which audited financial statements are
available, has revenues that exceed 10% of the consolidated revenue of the
Company and all of its Subsidiaries for such period; provided that, if at any
time the aggregate amount of the total consolidated assets of the Company and
all of its Subsidiaries or the consolidated revenue of the Company and all of
its Subsidiaries attributable to Subsidiaries that are not Significant
Subsidiaries exceeds fifteen percent (15%) of the total consolidated assets of
the Company and all of its Subsidiaries as of the end of any such



--------------------------------------------------------------------------------



 
[a151209exhibit102secured029.jpg]
23 fiscal year or fifteen percent (15%) of the consolidated revenue of the
Company and all of its Subsidiaries for any such fiscal quarter, the Company
(or, in the event the Company has failed to do so within ten days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Significant
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Significant Subsidiaries.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the amount of the “present fair saleable value” of each of the business
and assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of each of the business and assets of such Person is greater than
the amount that will be required to be paid on or in respect of the probable
“liability” on the existing debts and other “liabilities contingent or
otherwise” of such Person, (c) the assets of such Person do not constitute
unreasonably small capital for such Person to carry out its business as now
conducted and as proposed to be conducted including the capital needs of such
Person, taking into account the particular capital requirements of the business
conducted by such Person and projected capital requirements and capital
availability thereof, (d) such Person does not intend to incur debts beyond
their ability to pay such debts as they mature (taking into account the timing
and amounts of cash to be received by such Person, and of amounts to be payable
on or in respect of debt of such Person) and (e) such Person does not believe
that final judgments against such Person in actions for money damages presently
pending will be rendered at a time when, or in an amount such that, they will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and such Person believes that its cash flow, after taking into account
all other anticipated uses of the cash of such Person (including the payments on
or in respect of debt referred to in paragraph (d) of this definition), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (A) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (B) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. “Stated Amount” means at, any time,
the maximum amount available to be drawn under any Letter of Credit (regardless
of whether any conditions for drawing could then be met). “Statutory Reserve
Rate” means a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Statutory Statements”
means, with respect to any Regulated Insurance Company for any fiscal year, the
annual or quarterly financial statements of such Regulated Insurance Company as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured030.jpg]
24 “Subsidiary” means any subsidiary of the Company. “subsidiary” means, with
respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. “Super-Majority Lenders” means at any time
Lenders having at least 75% of the aggregate amount of the Commitments; provided
that if the Total Commitment has been terminated, then the Super-Majority
Lenders means Lenders whose Letter of Credit Outstandings equal or exceed 75% of
the aggregate amount of Letter of Credit Outstandings at such time. “Syndication
Agent” means Lloyds Securities Inc., in its capacity as syndication agent for
the credit facility evidenced by this Agreement. “Taxes” means any and all
present or future taxes, levies, imposts, duties, deductions, fees, assessments,
fees, assessments, charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Total Commitment” means, at any time, the sum of the Commitments of
each of the Lenders at such time. “Transaction” means the execution, delivery
and performance by each Account Party of this Agreement, the issuance of Letters
of Credit for the account of any Account Party and the granting of Liens
pursuant to the Security Documents, in each case, on and after the Effective
Date. “UCC” has the meaning provided in the Security Agreement. “Unpaid
Drawings” means the Several Unpaid Drawings and the Fronted Unpaid Drawings.
“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock. “U.S. Person” means
any Person that is a “United States Person” as defined in Section 7701(a)(30) of
the Code. “U.S. Tax Compliance Certificate” has the meaning assigned to such
term in Section 2.12(e)(ii)(B)(3). “Validus Re” means Validus Reinsurance, Ltd.,
a company organized under the Laws of Bermuda. “Wholly-Owned Subsidiary” of any
Person means any subsidiary of such Person to the extent all of the capital
stock or other ownership interests in such subsidiary, other than directors’ or
nominees’ qualifying shares, is owned directly or indirectly by such Person.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured031.jpg]
25 SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. SECTION 1.03. Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP or SAP, as the case may be, as
in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or SAP or in the application thereof on the operation of such provision (or
if the Administrative Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or SAP or
in the application thereof, then such provision shall be interpreted on the
basis of GAAP or SAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance with Section 10.02. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein to calculate compliance with Sections 6.10 and 6.11 shall be construed,
and all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Consolidated
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Consolidated Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured032.jpg]
26 ARTICLE II Letters of Credit SECTION 2.01. Several Letters of Credit. (a)
Subject to and upon the terms and conditions set forth herein, each Account
Party may request the Issuing Agent, at any time and from time to time on or
after the Effective Date and prior to the Commitment Expiration Date, to issue,
on behalf of each Lender, for the account of such Account Party and in support
of, on a standby basis, Letter of Credit Supportable Obligations of such Account
Party to any other Person, and subject to and upon the terms and conditions
herein set forth, the Issuing Agent agrees to issue at any time and from time to
time on or after the Effective Date and prior to the Commitment Expiration Date
one or more irrevocable standby letters of credit denominated in Agreed
Currencies and in such form as may be approved by the Issuing Agent which
approval shall not be unreasonably withheld or delayed (each such letter of
credit, a “Several Letter of Credit” and, collectively, the “Several Letters of
Credit”). Subject to the terms and conditions hereof and any other instruments
and documents contemplated hereby, it is the intent of the parties hereto that
all Letters of Credit shall be clean and irrevocable and otherwise in a form
sufficient for the beneficiary cedent to take credit on its financial statements
for reinsurance recoverables under applicable rules, laws and regulations.
Notwithstanding anything herein to the contrary, the Issuing Agent shall have no
obligation hereunder to issue any Several Letter of Credit (x) the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is a Sanctioned Country or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement or (y)
denominated in an Agreed Currency other than Dollars unless each Lender has
approved such Agreed Currency for such Several Letter of Credit. (b) Each
Several Letter of Credit will be issued by the Issuing Agent on behalf of the
Lenders and each Lender will participate in each Several Letter of Credit pro
rata in accordance with its Applicable Percentage (subject to the provisions in
this Agreement regarding Limited Fronting Lenders). The obligations of each
Lender under and in respect of each Several Letter of Credit are several, and
the failure by any Lender to perform its obligations hereunder or under any
Letter of Credit shall not affect the obligations of the respective Account
Party toward any other party hereto nor shall any other such party be liable for
the failure by such Lender to perform its obligations hereunder or under any
Several Letter of Credit. (c) Each Several Letter of Credit shall be executed
and delivered by the Issuing Agent in the name and on behalf of, and as
attorney-in-fact for, each Lender and the Issuing Agent shall act under each
Several Letter of Credit, and each Several Letter of Credit shall expressly
provide that the Issuing Agent shall act, as the agent of each Lender, to (a)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Several Letter of Credit, (b) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Letter of Credit and (c) notify such Lender and such Account Party that a
valid drawing has been made and the date that the related Several Unpaid Drawing
is to be made; provided that the Issuing Agent shall have no obligation or
liability for any Several Unpaid Drawing under such Letter of Credit, and each
Several Letter of Credit shall expressly so provide. Each Lender hereby
irrevocably appoints and designates the Issuing Agent as its attorney-in-fact,
acting through any duly authorized officer of the Issuing Agent, to execute and
deliver in the name and on behalf of such Lender each Several Letter of Credit
to be issued by such Lender hereunder. Promptly upon the request of the Issuing
Agent, each Lender will furnish to the Issuing Agent such powers of attorney or
other evidence as any beneficiary of any Several Letter of Credit may reasonably
request in order to demonstrate that the Issuing Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Several Letter of
Credit.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured033.jpg]
27 (d) Each Lender represents and warrants that each Several Letter of Credit
constitutes a legal, valid and binding obligation of such Lender enforceable in
accordance with its terms, provided that the enforceability thereof is subject
to general principles of equity and to bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally. (e) In the event that
any Lender agrees (in its sole and absolute discretion) to act as a Limited
Fronting Lender for any Non-NAIC Approved Bank upon such terms and conditions as
such parties may agree (including fees payable by such Non-NAIC Approved Bank
and/or the Company to such Limited Fronting Lender) (such agreement, a “Limited
Fronting Lender Agreement”), the following provisions shall apply (in addition
to any other provisions hereof relating to Limited Fronting Lenders): (i) upon
the issuance of any Several Letter of Credit pursuant hereto, with respect to
any Non-NAIC Approved Bank as a Participating Issuer under such Several Letter
of Credit, each applicable Limited Fronting Lender, in reliance upon the
agreements of such Non- NAIC Approved Bank as a Participating Issuer set forth
in this Section, agrees (A) to issue through the Issuing Agent, in addition to
its own obligations as a Lender under such Several Letter of Credit, severally
such Several Letter of Credit in an amount equal to such Non-NAIC Approved
Bank’s Applicable Percentage of the stated amount of such Several Letter of
Credit (or the portion thereof for which such Limited Fronting Lender has agreed
to be a Limited Fronting Lender), and (B) to amend or extend each Several Letter
of Credit previously issued by it as a Limited Fronting Lender for such
Participating Issuer; and (ii) with respect to any Several Letter of Credit
issued by a Limited Fronting Lender pursuant to clause (i) above for a
Participating Issuer, such Participating L/C Issuer agrees to purchase
participations (as provided in Section 2.01(f)) in the obligations of such
Limited Fronting Lender under such Several Letter of Credit attributable to such
Participating Issuer for which such Limited Fronting Lender has agreed to act as
a Limited Fronting Lender hereunder. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to agree to act hereunder as a
Limited Fronting Lender for any other Person unless such Lender has entered into
a Limited Fronting Lender Agreement in its sole and absolute discretion. (f) In
the event any Participating Issuer purchases a participation in the Letter(s) of
Credit of its Limited Fronting Lender pursuant to Section 2.01(e), then, without
any further action on the part of any party, such Limited Fronting Lender grants
to such Participating Issuer, and such Participating Issuer hereby acquires from
such Limited Fronting Lender, a participation in such Limited Fronting Lender’s
Applicable Percentage of the relevant Letters of Credit attributable to such
Participating Issuer for which such Limited Fronting Lender has agreed to act as
a Limited Fronting Lender hereunder. Each Participating Issuer purchasing a
participation hereunder acknowledges and agrees that its obligation to acquire
such participations in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or extension of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Commitments. In
consideration and in furtherance of the foregoing, such Participating Issuer
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the applicable Limited Fronting Lender an amount equal to the
amount of each payment made by such Limited Fronting Lender in respect of the
portion of such Letter of Credit in which such Participating Issuer holds a
participation, promptly upon the request of such Limited Fronting Lender at any
time from the time such payment is made until such payment is reimbursed by the
Company or at any time after any reimbursement payment is required to be
refunded to the Company for any reason or at any time as may be set forth in the
Limited Fronting Lender Agreement between such Limited Fronting Lender and such
Participating Issuer. Such payment by such Participating Issuer shall be made
for account of the applicable Limited Fronting Lender without



--------------------------------------------------------------------------------



 
[a151209exhibit102secured034.jpg]
28 any offset, abatement, withholding or reduction whatsoever. To the extent
that any Participating Issuer has made payments pursuant to this paragraph to
reimburse a Limited Fronting Lender in respect of any participation interests
purchased hereunder in respect of any Letter of Credit, promptly following
receipt by the Administrative Agent of any payment from the Company or any other
Account Party pursuant to Section 2.05 in respect of such Letter of Credit, the
Administrative Agent shall distribute such payment to such Limited Fronting
Lender and such Participating Issuer, in each case as their interests may
appear. Any payment made by a Participating Issuer in respect of its
participation pursuant to this paragraph to reimburse the applicable Limited
Fronting Lender for any payment made in any respect of any drawing under a
Letter of Credit shall not relieve the Company or any other Account Party of its
obligation to reimburse the amount of such drawing pursuant to the terms of this
Agreement. SECTION 2.02. Fronted Letters of Credit. (a) Subject to and upon the
terms and conditions set forth herein, each Account Party may request that any
Fronting Lender at any time and from time to time on or after the Effective Date
and prior to the Commitment Expiration Date issue for its own account a letter
of credit denominated in Dollars for the account of such Account Party and in
support of, on a standby basis, Letter of Credit Supportable Obligations of such
Account Party to any other Person, and subject to and upon the terms and
conditions herein set forth, each Fronting Lender agrees to issue at any time
and from time to time on or after the Effective Date and prior to the Commitment
Expiration Date one or more irrevocable standby letters of credit denominated in
Agreed Currencies and in such form as may be approved by such Fronting Lender,
which approval shall not be unreasonably withheld or delayed (each such letter
of credit, a “Fronted Letter of Credit” and, collectively, the “Fronted Letters
of Credit”). Subject to the terms and conditions hereof and any other
instruments and documents contemplated hereby, it is the intent of the parties
hereto that all Letters of Credit shall be clean and irrevocable and otherwise
in a form sufficient for the beneficiary cedent to take credit on its financial
statements for reinsurance recoverables under applicable rules, laws and
regulations. Notwithstanding anything herein to the contrary, no Fronting Bank
shall have any obligation hereunder to issue any Letter of Credit the proceeds
of which would be made available to any Person (i) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory that,
at the time of such funding, is a Sanctioned Country or (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement. (b)
Immediately upon the issuance by any Fronting Lender of any Fronted Letter of
Credit, such Fronting Lender shall be deemed to have sold and transferred to
each Lender other than such Fronting Lender (each such Lender, in its capacity
under this Section 2.02(b), a “Fronting Participant”), and each such Fronting
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from such Fronting Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Fronting
Participant’s Applicable Percentage, in such Fronted Letter of Credit, each
drawing made thereunder and the obligations of each Account Party under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto. Upon any change in the Commitments or Applicable Percentages of the
Lenders pursuant to this Agreement (including pursuant to Section 2.16), it is
hereby agreed that, with respect to all outstanding Fronted Letters of Credit
and Fronted Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 2.02 to reflect the new Applicable
Percentages of the assignor and assignee Lender or of all Lenders with
Commitments, as the case may be. (c) In the event that any Fronting Lender makes
any payment under any Fronted Letter of Credit and the respective Account Party
shall not have reimbursed such amount in full to such Fronting Lender pursuant
to Section 2.05, such Fronting Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Fronting Participant, of such failure,
and each Fronting Participant shall promptly and unconditionally pay to such
Fronting Lender in Dollars the Dollar Amount of such Fronting Participant’s
Applicable Percentage of such unreimbursed payment in Dollars and in



--------------------------------------------------------------------------------



 
[a151209exhibit102secured035.jpg]
29 immediately available funds. If, prior to 11:00 a.m. (New York time) on any
Business Day, the Administrative Agent so notifies any Fronting Participant
required to fund a payment under a Fronted Letter of Credit, such Fronting
Participant shall make available to such Fronting Lender in Dollars and in
immediately available funds such Fronting Participant’s Applicable Percentage of
the Dollar Amount of such payment on such Business Day (or, if notice is given
after 11:00 a.m. (New York time) on any Business Day, on the next Business Day).
If and to the extent such Fronting Participant shall not have so made its
Applicable Percentage of the Dollar Amount of such payment available to such
Fronting Lender, such Fronting Participant agrees to pay to such Fronting
Lender, forthwith on demand, such amount, together with interest thereon, for
each day from such date to but excluding the date such amount is paid to such
Fronting Lender at the greater of the overnight Federal Funds Effective Rate and
a rate determined by the such Fronting Lender in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Letters of Credit denominated in
a Foreign Currency). The failure of any Fronting Participant to make available
to such Fronting Lender its Applicable Percentage of any payment under any
Fronted Letter of Credit shall not relieve any other Fronting Participant of its
obligation hereunder to make available to such Fronting Lender its Applicable
Percentage of any payment on the date required, as specified above, but no
Fronting Participant shall be responsible for the failure of any other Fronting
Participant to make available to such Fronting Lender such other Fronting
Participant’s Applicable Percentage of any such payment. (d) Whenever any
Fronting Lender receives any payment by any Account Party as to which it has
also received payments from the Fronting Participants pursuant to paragraph (c)
above, such Fronting Lender shall forward such payment to the Administrative
Agent, which in turn shall distribute to each Fronting Participant which has
paid the Dollar Amount of its Applicable Percentage thereof, in Dollars and in
immediately available funds, an amount equal to such Fronting Participant’s
share (based upon the amount funded by such Fronting Participant to the
aggregate amount funded by all Fronting Participants and retained by the
Fronting Lender) of the principal amount of such payment and interest thereon
accruing after the purchase of the respective participations. (e) The
obligations of the Fronting Participants to make payments to each Fronting
Lender with respect to Fronted Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including any of the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any of the other Credit
Documents or any amendment, supplement or modification to any of the foregoing;
(ii) the existence of any claim, setoff, defense or other right which the
Fronting Participant or any of its Affiliates may have at any time against a
beneficiary named in a Fronted Letter of Credit, any transferee of any Fronted
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Fronting Lender, any Fronting Participant, any Lender,
or any other Person, whether in connection with this Agreement, any Fronted
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Account Party or
any of its Affiliates and the beneficiary named in any such Fronted Letter of
Credit); (iii) any draft, certificate or any other document presented under any
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured036.jpg]
30 (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; (v) the
occurrence of any Default or Event of Default; or (vi) any matter or event set
forth in Section 2.05(b). (f) Upon the request of any Fronting Participant, each
Fronting Lender shall furnish to such Fronting Participant copies of any Fronted
Letter of Credit issued by it and such other documentation as may reasonably be
requested by such Fronting Participant. SECTION 2.03. Conditions to the Issuance
of all Letters of Credit. (a) Notwithstanding anything to the contrary set forth
in this Article II, no LC Issuer shall be under any obligation to issue any
Letter of Credit if at the time of such issuance: (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain such LC Issuer from issuing such Letter of Credit or any
requirement of law applicable to such LC Issuer or any Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such LC Issuer or any Lender shall prohibit, or
request that such LC Issuer or any Lenders refrain from, the issuance of letters
of credit generally or the applicable type of letter of credit or shall impose
upon such LC Issuer or any Lender with respect to the applicable type of letter
of credit any restriction or reserve, capital or liquidity requirement (for
which such LC Issuer or such Lender is not otherwise compensated) not in effect
on the Effective Date, or any unreimbursed loss, cost or expense which was not
applicable, in effect or known to such LC Issuer, as of the Effective Date; (ii)
the conditions precedent set forth in Section 4.02 are not satisfied at that
time; or (iii) such LC Issuer shall have received notice from any Account Party
or the Required Lenders prior to the issuance of such Letter of Credit of the
type described in clause (v) of Section 2.03(b). (b) Notwithstanding anything to
the contrary set forth in this Article II, (i) no Letter of Credit shall be
issued at any time when (i) the Letter of Credit Outstandings exceed (or would
after giving effect to such issuance exceed) the Total Commitment at such time
or (ii) the Foreign Currency Letter of Credit Outstandings exceed (or would
after giving effect to such issuance exceed) $10,000,000; (ii) no Letter of
Credit shall be issued for the account of any Account Party at any time when the
Letter of Credit Outstandings attributable to such Account Party exceed (or
would after giving effect to such issuance exceed) the Borrowing Base of such
Account Party at such time; (iii) no Fronted Letter of Credit shall be issued by
a Fronting Lender at any time if the Letter of Credit Outstandings in respect of
all Fronted Letters of Credit issued by such Fronting Lender exceed (or would
after giving effect to such issuance exceed) the maximum aggregate Stated Amount
of all Fronted Letters of Credit that such Fronting Lender has agreed to issue
in a separate agreement with the Company, if any;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured037.jpg]
31 (iv) each Letter of Credit shall have an expiry date occurring not later than
one year after such Letter of Credit’s date of issuance, provided that, subject
to Section 2.07, each such Letter of Credit may by its terms automatically renew
annually for additional one-year periods unless the respective LC Issuer
notifies the beneficiary thereof, in accordance with the terms of such Letter of
Credit, that such Letter of Credit will not be renewed; (v) no LC Issuer will
issue any Letter of Credit after it has received written notice from any Account
Party or the Required Lenders stating that a Default or an Event of Default
exists until such time as the Issuing Agent shall have received a written notice
of (x) rescission of such notice from the party or parties originally delivering
the same or (y) a waiver of such Default or Event of Default by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02); and (vi) the Issuing
Agent shall not issue any Several Letter of Credit in respect of which there is
a Limited Fronting Lender if the applicable Participating Issuer is a Defaulting
Lender unless such Limited Fronting Lender has entered into arrangements
satisfactory to it with the Company and/or such Defaulting Lender to eliminate
such Limited Fronting Lender’s risk with respect to such Defaulting Lender in
respect of each Several Letter of Credit hereunder in respect of which such
Limited Fronting Lender acts as issuer for such Defaulting Lender’s Applicable
Percentage of such Several Letter of Credit. (c) Subject to and on the terms and
conditions set forth herein, each LC Issuer is hereby authorized by each Account
Party and the Lenders to arrange for the issuance of any Letter of Credit
pursuant to Section 2.01(a) or 2.02(a) and the amendment of any Letter of Credit
pursuant to Section 2.08 and/or 10.02 by: (i) completing the commencement date
and the expiry date of such Letter of Credit; (ii) (in the case of an amendment
increasing or reducing the amount thereof) amending such Letter of Credit in
such manner as such LC Issuer and the respective beneficiary may agree; (iii) in
the case of Several Letters of Credit, completing such Letter of Credit with the
participation of each Lender as allocated pursuant to the terms hereof
(including the provisions hereof in respect of Limited Fronting Lenders); and
(iv) in the case of Several Letters of Credit, executing such Letter of Credit
on behalf of each Lender and following such execution delivering such Letter of
Credit to the beneficiary of such Letter of Credit. SECTION 2.04. Letter of
Credit Requests. (a) Whenever an Account Party desires that a Letter of Credit
be issued for its account, such Account Party shall give the Administrative
Agent and the respective LC Issuer written or electronic notice (including by
way of facsimile, e-mail or other electronic transmission) thereof prior to
12:00 Noon (New York time) at least (x) three Business Days in respect of
Fronted Letters of Credit and (y) five Business Days in respect of Several
Letters of Credit, in each case, prior to the proposed date of issuance (which
shall be a Business Day), which notice shall be in the form of Exhibit G or such
other form reasonably acceptable to the Administrative Agent (each, a “Letter of
Credit Request”). Each Letter of Credit Request shall include any other
documents as the respective LC Issuer customarily and generally requires in
connection therewith.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured038.jpg]
32 (b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Account Party and the Company that
such Letter of Credit may be issued in accordance with, and it will not violate
the requirements applicable to such Account Party and/or such Letter of Credit
of, Section 2.01 or 2.02, as the case may be, and Section 2.03. (c) Upon its
issuance of, or amendment to, any Letter of Credit, the respective LC Issuer
shall promptly notify the respective Account Party and each Lender of such
issuance or amendment, which notice shall include a summary description of the
Letter of Credit actually issued and any amendments thereto. (d) The Dollar
Amount of the Stated Amount of each Letter of Credit upon issuance shall be not
less than $25,000. SECTION 2.05. Agreement to Repay Letter of Credit Drawings.
(a) (i) Each Account Party severally agrees to reimburse (x) each Lender, by
making payment to the Administrative Agent in immediately available funds, for
any payment or disbursement made by such Lender under any Several Letter of
Credit issued for its account (each such amount so paid or disbursed until
reimbursed, a “Several Unpaid Drawing”) and (y) the respective Fronting Lender
directly for any payment or disbursement made by such Fronting Lender under any
Fronted Letter of Credit issued for its account (each such amount so paid or
disbursed until reimbursed, a “Fronted Unpaid Drawing”), and (ii) furthermore,
the Company jointly and severally agrees to reimburse all Several Unpaid
Drawings and Fronted Unpaid Drawings in respect of all Letters of Credit issued
hereunder for the account of or at the request of the Company or any Designated
Subsidiary Account Party, in each case, with interest on the amount so paid or
disbursed by such Lender, to the extent not reimbursed prior to 1:00 p.m. (New
York time) on the date of such payment or disbursement, from and including the
date paid or disbursed to but not including the date such Lender is reimbursed
therefor at a rate per annum which shall be the Alternate Base Rate (or in the
case such payment or disbursement in respect of such Letter of Credit is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Foreign Currency) as in effect from time to time (plus an additional 2% per
annum, payable on demand, if not reimbursed by the third Business Day after the
date on which the respective Account Party (or the Company) receives notice from
the respective LC Issuer of such payment or disbursement). (b) Each Account
Party’s obligation under this Section 2.05 to reimburse each Lender with respect
to Unpaid Drawings of such Account Party (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Account Party may have or have had against such Lender, or any LC Issuer,
including any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no Account Party shall be obligated to reimburse any Lender for
any wrongful payment made by such Lender under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such Lender (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). (c) In determining whether to pay under any
Letter of Credit, no LC Issuer shall have any obligation relative to the other
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any LC Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of such
LC Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable judgment), shall not create
for such LC Issuer any resulting liability to any Account Party or any of its
Affiliates or any Lender.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured039.jpg]
33 (d) Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Designated
Subsidiary Account Party, the Company shall be obligated to reimburse each
Lender or the relevant Fronting Lender, as applicable, hereunder for any Several
Unpaid Drawing and any Fronted Unpaid Drawing in respect of all Letters of
Credit issued hereunder for the account of or at the request of the Company or
any Designated Subsidiary Account Party, in each case, with interest on the
amount so paid or disbursed by such Lender and/or such Fronting Lender as
described in Section 2.05(a) above. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of any Designated Subsidiary
Account Party inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Designated
Subsidiary Account Parties. SECTION 2.06. Increased Costs. If a Change in Law
shall (i) impose, modify or make applicable any reserve, deposit, capital
adequacy, liquidity or similar requirement (including any insurance charge or
other assessment) against letters of credit issued by or participated in, assets
of, deposits with or for the account of, such Lender, (ii) impose on such Lender
any other conditions directly or indirectly affecting this Agreement or any
Letter of Credit or (iii) subject the Administrative Agent, any LC Issuer or any
Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, (C) Connection
Income Taxes, and (D) Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing is to (A) increase the cost to the Administrative Agent, such LC
Issuer or such Lender of issuing, maintaining or participating in any Letter of
Credit, (B) reduce the amount of any sum received or receivable by the
Administrative Agent, such LC Issuer or such Lender hereunder or (C) reduce the
rate of return on its capital with respect to Letters of Credit to a level below
that which the Administrative Agent, such LC Issuer or such Lender would have
achieved but for such Change in Law (and taking into consideration the
Administrative Agent’s, such LC Issuer’s or such Lender’s policies with respect
to capital adequacy and liquidity (or those of its holding company), as
generally applied), then, upon written demand to the applicable Account Party by
the Administrative Agent, such LC Issuer or such Lender (with a copy to the
Administrative Agent), such Account Party shall pay to the Administrative Agent
(on behalf of such LC Issuer or such Lender), such LC Issuer or such Lender such
additional amount or amounts as will compensate the Administrative Agent, such
LC Issuer or such Lender for such increased cost or reduction. A certificate
submitted to the applicable Account Party by such Lender (with a copy to the
Administrative Agent), setting forth (i) the basis, in reasonable detail, for
the determination of such additional amount or amounts necessary to compensate
such Lender as aforesaid and (ii) the basis, in reasonable detail, for the
computation of such amount or amounts, which shall be consistently applied shall
be final and conclusive and binding on the applicable Account Party absent
manifest error, although the failure to deliver any such certificate shall not
release or diminish such Account Party’s obligations to pay additional amounts
pursuant to this Section 2.06 upon subsequent receipt of such certificate.
Notwithstanding the foregoing, no Account Party shall be required to compensate
any Lender pursuant to this Section 2.06 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies such
Account Party of the applicable Change in Law; provided that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. SECTION 2.07. Letter of Credit Expiration and
Extensions. Each Lender acknowledges that to the extent provided under the terms
of any Letter of Credit, the expiration date of such Letter of Credit will be
automatically extended for additional one-year periods, without written
amendment, unless (a) such extension would cause such Letter of Credit to remain
outstanding on or after the one-year anniversary of the Commitment Expiration
Date or (b) at least 30 days (or such other period required under or by any
Legal Requirement or Applicable Insurance Regulatory Authority) prior to the
expiration date of such Letter of Credit, notice is given by the respective LC
Issuer in accordance with the



--------------------------------------------------------------------------------



 
[a151209exhibit102secured040.jpg]
34 terms of the respective Letter of Credit (a “Notice of Non-Extension”) that
the expiration date of such Letter of Credit will not be extended beyond its
current expiration date. The respective LC Issuer will give Notices of
Non-Extension as to any or all outstanding Letters of Credit if requested to do
so by the Required Lenders pursuant to Article VII. The respective LC Issuer
will give Notices of Non-Extension as to all outstanding Letters of Credit (i)
if the Commitment Expiration Date has occurred and (ii) on the date necessary to
prevent the extension described in the foregoing clause (b). The respective LC
Issuer will send a copy of each Notice of Non-Extension to the respective
Account Party concurrently with delivery thereof to the respective beneficiary,
unless prohibited by law from doing so. SECTION 2.08. Changes to Stated Amount.
At any time when any Letter of Credit is outstanding, at the request of the
respective Account Party, the Issuing Agent will enter into an amendment
increasing or reducing the Stated Amount of such Letter of Credit, provided that
(i) in no event shall the Stated Amount of such Letter of Credit be increased
(w) to an amount which would cause the Letter of Credit Outstandings to exceed
the Total Commitment at such time, (x) to an amount which would cause the
Foreign Currency Letter of Credit Outstandings to exceed $10,000,000 at such
time, (y) to an amount which would cause the Letter of Credit Outstandings
attributable to such Account Party to exceed the Borrowing Base of such Account
Party at such time or (z) with respect to a Fronted Letter of Credit, without
the prior written consent of the LC Issuer in respect of such Letter of Credit
to an amount which would cause the Letter of Credit Outstandings in respect of
all Fronted Letters of Credit issued by the applicable Fronting Lender to exceed
the maximum aggregate Stated Amount of all Fronted Letters of Credit that such
Fronting Lender has agreed to issue in a separate agreement with the Company,
(ii) the Stated Amount of a Letter of Credit may not be increased at any time if
the conditions precedent set forth in Section 4.02 are not satisfied at such
time, and (iii) the Stated Amount of a Letter of Credit may not be increased at
any time after the Commitment Expiration Date. SECTION 2.09. Termination and
Reduction of Commitments. (a) Unless previously terminated, the Total Commitment
(and the Commitment of each Lender) shall terminate on the Commitment Expiration
Date. (b) The Company may, without premium or penalty, at any time terminate, or
from time to time reduce, the Total Commitment; provided that (i) each reduction
of the Total Commitment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Total Commitment if, after giving effect to such termination or
reduction, the Letter of Credit Outstandings would exceed the Total Commitment.
Each such reduction shall be applied to the Commitments of the Lenders on a pro
rata basis based on the amount of such Lenders’ respective Commitments. (c) The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Total Commitment under paragraph (b) of this Section 2.09 at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities or other alternative financing or other transactions
specified therein, in which case such notice may be revoked without penalty
prior to the specified time if such condition is not satisfied. Any termination
or reduction of the Total Commitment (or the Commitments of any Lender) shall be
permanent. Each reduction of the Total Commitment shall be made ratably among
the Lenders in accordance with their respective Commitments. SECTION 2.10.
Prepayment; Additional Borrowing Base Requirements. (a) If (i) as of the
Commitment Expiration Date, any Letter of Credit may for any reason remain
outstanding,



--------------------------------------------------------------------------------



 
[a151209exhibit102secured041.jpg]
35 (ii) at any time, the aggregate amount of all Letter of Credit Outstandings
exceeds the Total Commitment as then in effect, (iii) at any time, the aggregate
amount of all Foreign Currency Letters of Credit exceeds $10,000,000, (iv) any
Event of Default occurs and is continuing and the Administrative Agent or the
Required Lenders, as applicable, require the Company and the other Account
Parties to pay to the Collateral Account additional amounts of cash and Cash
Equivalents, to be held as security for each Account Party’s reimbursement
obligations in respect of Letters of Credit then outstanding or (v) an Event of
Default set forth under Section 7.05 occurs and is continuing, then the Company
shall, or shall cause one or more other Account Parties to, pay or deliver to
the Administrative Agent on such date an amount of cash or Cash Equivalents to
be deposited in the Collateral Account applicable to each Account Party and to
be held as additional security for the obligations of each of the Account
Parties hereunder such that the amount of cash and Cash Equivalents in the
Collateral Account applicable to each Account Party would equal the aggregate
amount of all Letter of Credit Outstandings and other obligations attributable
to such Account Party hereunder. If at any time the Administrative Agent
determines that any funds held in the Collateral Account pursuant to this
Section 2.10(a) are subject to any right or claim of any Person other than the
Agents (on behalf of the Lenders) or that the total amount of such funds is less
than the aggregate amount of all Letter of Credit Outstandings and other
obligations of the Account Parties hereunder, the Company shall, or shall cause
one or more Account Parties to, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Collateral Account as aforesaid, an amount equal to the excess of
(a) the aggregate amount of all Letter of Credit Outstandings and other
obligations of the Account Parties hereunder over (b) the total amount of cash
and Cash Equivalents deposited in the Collateral Account that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
With respect to any payment to the Collateral Account required by clause (iv) of
the first sentence of this Section 2.10(a), such payment shall (to the extent
not applied to the applicable reimbursement obligations) be returned to the
Company within three Business Days after the applicable Event of Default shall
have been cured or waived. (b) If on any date the Letter of Credit Outstandings
attributable to any Account Party exceed the Borrowing Base of such Account
Party at such time, such Account Party agrees to (i) in the case of the Company,
within two Business Days of the date on which the Company receives notice from
the Administrative Agent that the Letter of Credit Outstandings attributable to
the Company exceed the Company’s Borrowing Base, pay or deliver to the
Collateral Agent an amount of cash or Eligible Securities (valued for this
purpose based on the respective Advance Rate applicable thereto) in an aggregate
amount equal to such excess, with any such cash or Eligible Securities to be
held as additional security for all obligations of the Company hereunder in the
Collateral Account applicable to the Company and (ii) in the case of any other
Account Party, within two Business Days of the date on which the Company or such
Account Party receives notice from the Administrative Agent that the Letter of
Credit Outstandings attributable to such Account Party exceed such Account
Party’s Borrowing Base, pay or deliver to the Collateral Agent an amount of cash
or Eligible Securities (valued for this purpose based on the respective Advance
Rate applicable thereto) in an aggregate amount equal to such excess, with any
such cash or Eligible Securities to be held as additional security for all
obligations of such Account Party hereunder in the Collateral Account applicable
to such Account Party, which amounts shall be returned within three Business
Days after such excess is cured. SECTION 2.11. Fees. (a) Each Account Party
jointly and severally agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Rate on the daily amount of the unutilized Commitment of such Lender during
the period from and including the Effective Date to but excluding the Commitment
Expiration Date. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the Commitment
Expiration Date, commencing on the first such date to occur after the date
hereof. All Commitment Fees shall be computed on the basis of a year of 365 days



--------------------------------------------------------------------------------



 
[a151209exhibit102secured042.jpg]
36 (or 366 days in a leap year) and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). (b) (i) The
Company agrees to pay to each Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Company and the
applicable Agent (ii) The Company agrees to pay to each Limited Fronting Lender
a fee in the amounts and at the times separately agreed upon between the Company
and such Limited Fronting Lender pursuant to the terms and conditions of the
applicable Limited Fronting Lender Agreement. (c) Each Account Party severally
agrees to pay to the Administrative Agent for pro rata distribution to each
Lender (based on their respective Applicable Percentages), a fee in respect of
each Letter of Credit issued for the account of such Account Party (the “Letter
of Credit Fee”) computed at a rate per annum equal to the Applicable Letter of
Credit Fee Rate on the daily Dollar Amount of the Stated Amount of such Letter
of Credit. Accrued Letter of Credit Fees shall be due and payable in arrears on
the last day of March, June, September and December of each year and upon the
first day after the termination of the Total Commitment upon which no Letters of
Credit remain outstanding. All Letter of Credit Fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). (d) Each Account Party severally agrees to pay to each Fronting
Lender, for its own account, a fronting fee in respect of, and fees with respect
to the issuance, amendment, renewal or extension of, or processing of drawings
under, each Fronted Letter of Credit issued by such Fronting Lender for the
account of such Account Party, in each case in amounts and on dates as shall
have separately been agreed to by the Company and such Fronting Lender. Each
Account Party severally agrees to pay to the Issuing Agent fees with respect to
the issuance, amendment, renewal or extension of, and processing of drawings
under, each Several Letter of Credit issued for the account of such Account
Party, in each case in amounts and on dates as shall have separately been agreed
to by the Company and the Issuing Agent. (e) All fees payable hereunder shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent for distribution to the Persons entitled thereto as set forth above. Fees
paid shall not be refundable under any circumstances. If any fee or other amount
payable by any Account Party hereunder is not paid when due, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to the Alternate Base Rate plus 2% per annum. All interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. (f) Notwithstanding
anything to the contrary in this Section 2.11, for so long as a Lender is a
Defaulting Lender, no fees hereunder shall accrue or be payable to such Lender
until such Lender ceases to be a Defaulting Lender. SECTION 2.12. Taxes. (a) Any
and all payments by or on account of any obligation of any Account Party under
any Credit Document shall be made free and clear of and without deduction for
any Taxes except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the applicable withholding agent)
requires the withholding or deduction of any Tax from any such payment, then (i)
if such Tax is an Indemnified Tax or Other Tax, the sum payable by the
applicable Account Party shall be increased as necessary so that after making
all required deductions



--------------------------------------------------------------------------------



 
[a151209exhibit102secured043.jpg]
37 (including deductions applicable to additional sums payable under this
Section) the Administrative Agent, Issuing Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (ii) the applicable withholding agent shall
make such withholding or deductions and (iii) the applicable withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law. (b) In addition, the
applicable Account Party shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. (c) Each Account Party severally
(and not jointly) agrees to indemnify the Administrative Agent, the Issuing
Agent and each Lender within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such recipient and any penalties, interest and
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability (with reasonable detail) delivered to
any Account Party by a Lender or by the Administrative Agent or the Issuing
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. (d) As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by any Account Party to a Governmental
Authority, such Account Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the applicable Account Party and the Administrative Agent, at the
time or times reasonably requested by such Account Party or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Account Party or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by an Account Party or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Account Party or the Administrative Agent as will
enable the Account Party or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.12(e)(ii)(A) and (ii)(B) and
2.12(h) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, in the event that the Account Party is the Company or a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to such Account Party and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Account Party or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured044.jpg]
38 (B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Account Party and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Account Party or the
Administrative Agent), whichever of the following is applicable: (1) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any
Credit Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty; (2) executed originals of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower or Account Party within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or (4) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; and (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Account Party and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Account Party or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Account Party
or the Administrative Agent to determine the withholding or deduction required
to be made. Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Account Party and the
Administrative Agent in writing of its legal inability to do so. (f) If a Lender
or the Administrative Agent determines, in its sole discretion exercised in good
faith, that it is entitled to claim or receive a refund from a Governmental
Authority in



--------------------------------------------------------------------------------



 
[a151209exhibit102secured045.jpg]
39 respect of Indemnified Taxes or Other Taxes paid by any Account Party
pursuant to this Section 2.12, such Lender or the Administrative Agent, as
applicable, shall promptly notify such Account Party of the availability of such
refund claim and, if the Lender or the Administrative Agent, as applicable,
determines, in its sole discretion exercised in good faith, that making a claim
for refund will not have an adverse effect on its Taxes or business operations,
shall, within 60 days after receipt of a request by such Account Party and at
the Company’s expense, make a claim to such Governmental Authority for such
refund. If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Account Party or with respect to
which such Account Party has paid additional amounts pursuant to this Section
2.12, it shall pay over such refund to such Account Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Account
Party under this Section 2.12 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender incurred in obtaining such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Account Party, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Account Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.12(f) in no event will the
Administrative Agent or any Lender be required to pay any amount to an
indemnifying party pursuant to this Section 2.12(f) the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to such
Account Party or any other Person. (g) Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Account Party has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Account Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any of the other
Credit Documents, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any of the other Credit Documents or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.12(g). (h) If a payment made to a Lender under this Agreement or any Credit
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Account Party and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Account Party or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Account Party or the Administrative Agent as may be necessary
for the



--------------------------------------------------------------------------------



 
[a151209exhibit102secured046.jpg]
40 Account Party and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.12(h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. (i) For purposes
of this Section 2.12, the term “Lender” includes any LC Issuer and the term
“applicable law” includes FATCA. SECTION 2.13. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs. (a) Each Account Party shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or of
amounts payable under Section 2.06 or 2.12 or otherwise, except as expressly set
forth in Section 2.05) prior to 12:00 noon (or, in the case of any prepayment or
repayment in full of all outstanding Letters of Credit, 2:00 p.m.), New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim in Dollars. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 500 Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark,
Delaware 19713-2107, except that payments pursuant to Sections 2.06, 2.12 and
10.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. (b) If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. (c) If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Unpaid Drawings or any
fees payable pursuant to Section 2.11 resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of such obligations then due and
owed to such Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in such obligations of the
respective Account Party or the Company, as the case may be, owed to such
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Account Party pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Commitment to any
assignee or participant, other than to any Account Party or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Account Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Account Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Account
Party in the amount of such participation.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured047.jpg]
41 (d) Unless the Administrative Agent shall have received notice from the
relevant Account Party prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Account
Party will not make such payment, the Administrative Agent may assume that such
Account Party has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the relevant Account Party has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. (e) If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.13(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid. SECTION 2.14. Mitigation Obligations;
Replacement of Lenders. (a) If any Lender, LC Issuer or the Administrative Agent
requests compensation under Section 2.06, or if each Account Party is required
to pay any additional amount to any Lender, LC Issuer or the Administrative
Agent or any Governmental Authority for the account of any Lender, LC Issuer or
the Administrative Agent pursuant to Section 2.06 or Section 2.12, then such
Lender, LC Issuer or the Administrative Agent shall use reasonable efforts to
designate a different lending office for issuing or funding its Letters of
Credit hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, LC
Issuer or the Administrative Agent, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.06 or 2.12, as the
case may be, in the future and (ii) would not subject such Lender, LC Issuer or
the Administrative Agent to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, LC Issuer or the Administrative
Agent. Each Account Party hereby jointly and severally agrees to pay all
reasonable costs and expenses incurred by any Lender, LC Issuer or the
Administrative Agent in connection with any such designation or assignment. (b)
If any Lender shall become a Defaulting Lender or requests compensation under
Section 2.06, or if any Account Party is required to pay any additional amount
to any Lender or LC Issuer or any Governmental Authority for the account of any
Lender or LC Issuer pursuant to Section 2.06 or Section 2.12, then, in each
case, the Company, at its sole expense and effort, shall have the right, if no
Default or Event of Default then exists, to replace such Lender or LC Issuer
(the “Replaced Lender”), with one or more Person or Persons (collectively, the
“Replacement Lender”) reasonably acceptable to the Administrative Agent at which
time the Replaced Lender shall assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to the Replacement
Lender; provided that (i) at the time of any replacement pursuant to this
Section 2.14, the Replacement Lender and the Replaced Lender shall enter into
one or more Assignment and Assumptions pursuant to Section 10.04(b) (and with
all fees payable pursuant to said Section 10.04(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments of the Replaced Lender and, in connection therewith, shall pay to
the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to all Unpaid Drawings that have been funded by (and not reimbursed
to) such Replaced Lender, together with all then unpaid interest with respect
thereto at such time and (B) an amount equal to all accrued, but theretofore
unpaid, fees owing to the Replaced Lender pursuant to Section 2.11; (ii) all
obligations of each Account Party under the Credit Documents owing to the
Replaced Lender (other than



--------------------------------------------------------------------------------



 
[a151209exhibit102secured048.jpg]
42 those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid), shall be
paid in full to such Replaced Lender concurrently with such replacement; (iii)
no assignment pursuant to this Section 2.14 shall be effective until all of the
then outstanding Several Letters of Credit are returned by each respective
beneficiary to the Issuing Agent for cancellation in exchange for new or amended
Several Letters of Credit which give effect to such assignment (it being
understood that to the extent the respective beneficiaries do not consent to
such assignment, such assignment cannot occur); (iv) the Company shall have
received the prior written consent of the Administrative Agent and each Fronting
Lender, which consents shall not be unreasonably withheld or delayed; (v) such
assignment will result in a reduction in such compensation or payments; and (vi)
no Lender shall be required to become a Replaced Lender if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Upon the
execution of the respective Assignment and Assumption, the payment of amounts
referred to in clauses (i) and (ii) above and the return, and cancellation and
exchange of each then outstanding Several Letter of Credit as provided above,
the Replacement Lender shall become a Lender hereunder and the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions applicable to the Replaced Lender under this
Agreement, which shall survive as to such Replaced Lender. For the avoidance of
doubt, no Replaced Lender shall be required to execute, sign or deliver any
document or assignment in order to be replaced in accordance with this Section
2.14. SECTION 2.15. Designated Subsidiary Account Parties. The Company may from
time to time designate one or more Persons as an additional Designated
Subsidiary Account Party, subject to the following terms and conditions: (a)
each such Person shall be a Wholly-Owned Subsidiary of the Company; (b) each
such Designated Subsidiary Account Party shall enter into an appropriately
completed DSAP Assumption Agreement on or prior to the date of designation
hereof; (c) on or prior to the date of designation, the Administrative Agent
shall have received from such Person a certificate, signed by an Authorized
Officer of such Person in the form of Exhibit F or such other form reasonably
acceptable to the Administrative Agent with appropriate insertions or deletions,
together with (x) copies of its certificate of incorporation, by-laws or other
organizational documents, (y) the resolutions of the board of directors (or
similar governing body) of such Person relating to the Credit Documents which
shall be reasonably satisfactory to the Administrative Agent and (z) any other
“know your customer” information reasonably requested by a Lender; (d) on or
prior to the date of designation, the Administrative Agent shall have received
an opinion, addressed to the Administrative Agent and each of the Lenders and
dated the date of designation, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the
respective Designated Subsidiary Account Party reasonably satisfactory to the
Administrative Agent, covering certain of the matters set forth in the opinions
of counsel delivered to the Administrative Agent on the Effective Date pursuant
to Section 4.01(b)(ii), as may be reasonably requested by the Administrative
Agent, and such other matters incident to the transactions contemplated thereby
as the Administrative Agent may reasonably request; and (e) in the case of any
Designated Subsidiary Account Party which is a Regulated Insurance Company, the
Administrative Agent and its counsel shall be reasonably satisfied with all
applicable laws and/or regulations of each jurisdiction having legal or
regulatory jurisdiction over such Designated Subsidiary Account Party as such
laws and/or regulations relate to the enforceability, perfection or priority of
the Liens created or purported to be created under the Security Documents as



--------------------------------------------------------------------------------



 
[a151209exhibit102secured049.jpg]
43 between the Secured Creditors and any Applicable Insurance Regulatory Agency
or the policy holders with respect to such Regulated Insurance Company. SECTION
2.16. Additional Commitments. (a) The Company shall have the right, at any time
and from time to time, after the Effective Date and prior to the Commitment
Expiration Date to request (so long as no Default or Event of Default is then in
existence or would result therefrom) on one or more occasions that one or more
existing Lenders (and/or one or more other Eligible Persons which will become
Lenders as provided pursuant to clause (v) below) provide Additional
Commitments; it being understood and agreed, however, that (i) no existing
Lender shall be obligated to provide an Additional Commitment as a result of any
request by the Company, (ii) any existing Lender may provide an Additional
Commitment without the consent of any other Lender, (iii) (A) each provision of
Additional Commitments on a given date pursuant to this Section 2.16 shall be in
a minimum aggregate amount (for all Additional Commitment Lenders (including, in
the circumstances contemplated by clause (v) below, Eligible Persons who will
become Additional Commitment Lenders) of at least $25,000,000 (or such lesser
amount as is acceptable to the Administrative Agent) and (B) the aggregate
Commitments for all Lenders hereunder shall not exceed $400,000,000, (iv) all
up-front fees payable to any Additional Commitment Lender shall be as set forth
in the relevant Additional Commitment Agreement, (v) the Company may request
Additional Commitments from Eligible Persons which are reasonably acceptable to
the Administrative Agent and each Fronting Lender, (vi) all Additional
Commitments provided on a given date pursuant to this Section 2.16 shall have
the same terms and conditions as all then existing Commitments (other than with
respect to upfront fees) and shall be added to such existing Commitments in
accordance with clause (b) of this Section 2.16 below and (vii) all actions
taken by the Account Party pursuant to this Section 2.16 shall be done in
coordination with the Administrative Agent. No consent of any Lender (other than
the Lenders providing the Additional Commitments) shall be required for any
Additional Commitments made pursuant to this Section 2.16. (b) The effectiveness
of Additional Commitments pursuant to this Section 2.16 shall be subject to the
occurrence of the following: (i) the Company, each Designated Subsidiary Account
Party, the Administrative Agent and each existing Lender or Eligible Person, as
the case may be, which agrees to provide an Additional Commitment (each, an
“Additional Commitment Lender”) shall have executed and delivered to the
Administrative Agent an Additional Commitment Agreement substantially in the
form of Exhibit E or such other form reasonably acceptable to the Administrative
Agent, subject to such modifications in form and substance reasonably
satisfactory to the Administrative Agent as may be necessary or appropriate
(with the effectiveness of such Additional Commitment Lender’s Additional
Commitment to occur upon delivery of such Additional Commitment Agreement to the
Administrative Agent, the payment of any fees required in connection therewith
and the satisfaction of the other conditions set forth in this Section 2.16 to
the reasonable satisfaction of the Administrative Agent), (ii) all Several
Letters of Credit outstanding at such time shall have been returned by each
respective beneficiary thereunder to the respective Issuing Agent and shall
either have been cancelled and/or exchanged for new or amended Several Letters
of Credit which give effect to such Additional Commitments, and such Additional
Commitment Lenders, (iii) if such Additional Commitment Lender is not a United
States person (as such term is defined in Section 7701(a)(3) of the Code) for
U.S. Federal income tax purposes or would otherwise constitute a Foreign Lender,
such Additional Commitment Lender shall have provided to the Company the
appropriate documentation described in Section 2.12(e), (iv) the Company and
each Designated Subsidiary Account Party shall have delivered to the
Administrative Agent resolutions authorizing the incurrence of the obligations
to be incurred pursuant to each Additional Commitment, and (v) the Company and
each Designated Subsidiary Account Party shall have delivered to the
Administrative Agent an opinion, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Company and such Designated
Subsidiary Account Party reasonably satisfactory to the Administrative Agent and
dated such date, covering certain matters similar to those set forth in the
opinions of counsel delivered to the Lenders on the Effective Date pursuant to



--------------------------------------------------------------------------------



 
[a151209exhibit102secured050.jpg]
44 Section 4.01(b) and such other matters as the Administrative Agent may
reasonably request. The Administrative Agent shall promptly notify each Lender
as to the occurrence of each Additional Commitment Date, and (x) on each such
date, the Total Commitment under, and for all purposes of, this Agreement and
each other Credit Document shall be increased by the aggregate amount of such
Additional Commitments and (y) on each such date, the Commitment Schedule shall
be deemed modified to reflect the revised Commitments of each affected Lender.
SECTION 2.17. Existing Secured Fronted Letters of Credit. It is hereby agreed
and acknowledged that (a) all letters of credit described on Schedule 2.17 (the
“Existing Secured Fronted Letters of Credit”) which were issued under the
Existing LC Facility and which remain outstanding on the Effective Date shall be
deemed issued under this Agreement as a “Fronted Letter of Credit” on the
Effective Date, (b) all references to the Existing LC Facility or any other
Credit Document (as defined in the Existing LC Facility) contained in such
Existing Secured Fronted Letters of Credit or the related documentation shall be
deemed to be references to this Agreement or the applicable Credit Documents (as
defined herein), as the case may be, and (c) the Existing LC Issuer shall be
deemed to be an LC Issuer hereunder for all purposes to the extent relating to
such Existing Secured Fronted Letters of Credit. For the avoidance of doubt, on
and after the Effective Date, all fees and rates payable or accruing on or in
respect of outstanding Existing Secured Fronted Letters of Credit shall be at
the rates set forth in this Agreement and not at the rates set forth in the
Existing LC Facility. SECTION 2.18. Existing Secured Several Letters of Credit.
(a) It is hereby agreed and acknowledged that (i) all letters of credit
described on Schedule 2.18 that are not Existing Secured Fronted Letters of
Credit (the “Existing Secured Several Letters of Credit”) which were issued
under the Existing LC Facility and which remain outstanding on the Effective
Date shall be deemed issued under this Agreement as a “Several Letter of Credit”
on the Effective Date, (ii) all references to the Existing LC Facility or any
other Credit Document (as defined in the Existing LC Facility) contained in such
Existing Secured Several Letters of Credit or the related documentation shall be
deemed to be references to this Agreement or the applicable Credit Documents (as
defined herein), as the case may be, and (iii) the Existing LC Issuer shall be
deemed to be an LC Issuer hereunder for all purposes to the extent relating to
such Existing Secured Several Letters of Credit. As soon as possible following
the Effective Date, each Existing Secured Several Letter of Credit shall be
amended to replace each Existing Lender with each Lender party to this Agreement
at the time of such amendment in accordance with each such Lender’s Applicable
Percentage. Until an Existing Secured Several Letter of Credit has been amended
in accordance with this Section 2.18, each Existing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender shall be deemed
irrevocably and unconditionally to have purchased and received from such
Existing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Applicable Percentage, in such
Existing Secured Several Letter of Credit, each substitute Existing Secured
Several Letter of Credit, each drawing made thereunder, the obligations of the
respective Account Party under this Agreement with respect thereto and any
security therefore or guaranty pertaining thereto. Upon any change in the
Commitments or Applicable Percentages of the Lenders pursuant to this Agreement,
it is hereby agreed that, with respect to all outstanding Existing Secured
Several Letters of Credit and Unpaid Drawings with respect thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 2.18
to reflect the new Applicable Percentages from such change or changes, as the
case may be. For the avoidance of doubt, on and after the Effective Date, all
fees and rates payable or accruing on or in respect of outstanding Existing
Secured Several Letters of Credit shall be at the rates set forth in this
Agreement and not at the rates set forth in the Existing LC Facility. (b) In
determining whether to pay under any Existing Secured Several Letter of Credit,
no Existing Lender shall have any obligation relative to the Lenders other than
to confirm that any documents required to be delivered under such Existing
Secured Several Letter of Credit have been



--------------------------------------------------------------------------------



 
[a151209exhibit102secured051.jpg]
45 delivered and that they appear to substantially comply on their face with the
requirements of such Existing Secured Several Letter of Credit, which
obligation, it is understood, is being performed by the Issuing Agent, and upon
whom each Existing Lender shall be entitled to rely. Any action taken or omitted
to be taken by the Issuing Agent or any Existing Lender under or in connection
with any Existing Secured Several Letter of Credit issued by it shall not create
for the Issuing Agent or such Existing Lender any resulting liability to any
Account Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
the Issuing Agent or such Existing Lender, as the case may be (as determined by
a court of competent jurisdiction). (c) In the event that any Existing Lender
makes any payment under any Existing Secured Several Letter of Credit issued by
it and the respective Account Party shall not have reimbursed such amount in
full as provided in Section 2.05, upon notification of such failure by such
Existing Lender to the Administrative Agent, the Administrative Agent shall
promptly notify each Lender of such failure, and each such Lender shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Existing Lender, the amount of such Lender’s Applicable Percentage of such
payment in Dollars and in immediately available funds. If the Administrative
Agent so notifies any Lender required to fund a payment under an Existing
Secured Several Letter of Credit prior to 11:00 a.m. (New York time) on any
Business Day, such Lender shall make available to the Administrative Agent at
the its office referenced in Section 2.13(a) for the account of the respective
Existing Lender such Lender’s Applicable Percentage of the amount of such
payment on such Business Day in immediately available funds (and, to the extent
such notice is given after 11:00 a.m. (New York time) on any Business Day, such
Lender shall make such payment on the immediately following Business Day). If
and to the extent such Lender shall not have so made its Applicable Percentage
of the amount of such payment available to the Administrative Agent for the
account of the respective Existing Lender, such Lender agrees to pay to the
Administrative Agent for the account of such Existing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent for the account
of the Existing Lender at the overnight Federal Funds Effective Rate. The
failure of any Lender to make available to the Administrative Agent for the
account of the respective Existing Lender its Applicable Percentage of any
payment under any Existing Secured Several Letter of Credit issued by it shall
not relieve any other Lender of its obligation hereunder to make available to
the Administrative Agent for the account of such Existing Lender its Applicable
Percentage of any payment under any such Existing Secured Several Letter of
Credit on the date required, as specified above, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent for the account of such Existing Lender such other Lender’s
Applicable Percentage of any such payment. (d) Whenever the Administrative Agent
receives a payment of a reimbursement obligation for the account of any Existing
Lender, the Administrative Agent shall promptly pay to each Lender which has
paid its Applicable Percentage thereof in immediately available funds, an amount
equal to such Lender’s Applicable Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective participations.
(e) The obligations of the Lenders to make payments to the Administrative Agent
for the account of the respective Existing Lender with respect to Existing
Secured Several Letters of Credit issued by it shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances: (i) any lack of validity or
enforceability of this Agreement or any of the other Credit Documents;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured052.jpg]
46 (ii) the existence of any claim, set-off, defense or other right which the
Company or any of its Subsidiaries may have at any time against a beneficiary
named in an Existing Secured Several Letter of Credit, any transferee of any
Existing Secured Several Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Existing Lender, or
other Person, whether in connection with this Agreement, any Existing Secured
Several Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Company or any of
its Subsidiaries and the beneficiary named in any such Existing Secured Several
Letter of Credit); (iii) any draft, certificate or other document presented
under the Existing Secured Several Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) the surrender or impairment of
any security for the performance or observance of any of the terms of any of the
Credit Documents; or (v) the occurrence of any Default or Event of Default. (f)
For the avoidance of doubt, this Section 2.18 is intended to provide a mechanic
whereby the Existing Secured Several Letters of Credit are replaced with Several
Letters of Credit under this Agreement and, other than the payment of standard
amendment fees and commissions to the Issuing Agent, not to create any
additional liability or obligation on any Account Party above the liabilities
and obligations that would have existed had such replacement been accomplished
in a manner set forth in Section 2.17. SECTION 2.19. Determination of Dollar
Amounts. The Administrative Agent will determine the Dollar Amount of (a) the
Letter of Credit Outstandings and the Foreign Currency Letter of Credit
Outstandings as of the date of each request for the issuance, amendment, renewal
or extension of any Letter of Credit and (b) all outstanding Letters of Credit
(and any outstanding payments or disbursements in respect thereof) on and as of
the last Business Day of each calendar quarter and, during the continuation of
an Event of Default, on any other Business Day elected by the Administrative
Agent in its discretion or upon instruction by the Required Lenders. Each day
upon or as of which the Administrative Agent determines Dollar Amounts as
described in the preceding clauses (a) and (b) is herein described as a
“Computation Date”. ARTICLE III Representations and Warranties Each of the
Company and each Designated Subsidiary Account Party, in each case, on behalf of
itself and its respective Subsidiaries represents and warrants to the Lenders
that: SECTION 3.01. Corporate Status. Each of the Company and each of its
Significant Subsidiaries (i) is a duly organized and validly existing
corporation or business trust or other entity in good standing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has been duly qualified and is authorized to do business and is in good
standing in all jurisdictions where it is required to be so qualified, except,
in the case of this clause (ii), where the failure to be so qualified,
authorized or in good standing, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured053.jpg]
47 SECTION 3.02. Corporate Power and Authority. Each Account Party has the
corporate power and authority to execute, deliver and carry out the terms and
provisions of the Credit Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of such Credit Documents. Each Account Party has duly executed and delivered
each Credit Document to which it is a party and each such Credit Document
constitutes the legal, valid and binding obligation of such Account Party
enforceable against such Account Party in accordance with its terms, except to
the extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law. SECTION 3.03. No Contravention of Agreements or
Organizational Documents. Neither the execution, delivery and performance by any
Account Party of this Agreement or the other Credit Documents to which it is a
party nor compliance with the terms and provisions thereof, nor the consummation
of the transactions contemplated therein, (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict or be
inconsistent with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than Liens in favor the Administrative Agent and the Lenders pursuant to
the Security Documents) upon any of the property or assets of the Company or any
of its Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of
trust, loan agreement, credit agreement or any other material instrument to
which the Company or any of its Subsidiaries is a party or by which it or any of
its property or assets are bound or to which it may be subject or (iii) will
violate any provision of the certificate of incorporation, by-laws or other
organizational documents of the Company or any of its Subsidiaries, except to
the extent that, in the case of each of the immediately preceding clauses (i)
and (ii), would reasonably be expected to have a Material Adverse Effect.
SECTION 3.04. Litigation and Environmental Matters. There are no actions, suits
or proceedings pending or, to the best knowledge of the Company or any of its
Significant Subsidiaries, threatened involving the Company or any of its
Subsidiaries (including with respect to this Agreement or any other Credit
Document) that, either individually or in the aggregate, have had, or would
reasonably be expected to have, a Material Adverse Effect. Except for any
matters that, either individually or in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability. SECTION 3.05. Use of Letters of Credit. All Letters of Credit shall
only be utilized to support Letter of Credit Supportable Obligations. SECTION
3.06. Approvals. Any (a) order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
foreign or domestic governmental or public body or authority, or any subdivision
thereof, which is required to authorize or is required or (b) third party
approval, permit or license required to be obtained, in each case in connection
with (i) the Transaction or (ii) the legality, validity, binding effect or
enforceability of any Credit Document, has been obtained and is in full force
and effect. SECTION 3.07. Investment Company Act. No Account Party is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured054.jpg]
48 SECTION 3.08. True and Complete Disclosure; Projections and Assumptions. All
factual information (taken as a whole) heretofore or contemporaneously furnished
by the Company or any of its Subsidiaries to the Administrative Agent or any
Lender (including all information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein is, and all other factual information (taken as a whole with all other
such information theretofore or contemporaneously furnished) hereafter furnished
by any such Persons to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole with all other such information
theretofore or contemporaneously furnished) not materially misleading at such
time in light of the circumstances under which such information was provided;
provided that with respect to projections, the Company or the applicable
Designated Subsidiary Account Party represents only that the projections
contained in such materials are based on good faith estimates and assumptions
believed by the Company to be reasonable and attainable at the time made, it
being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond the
Company’s control and that actual results during the period or periods covered
by any such projections may materially differ from the projected results.
SECTION 3.09. Financial Condition. (a) The Company has heretofore furnished to
the Lenders its consolidated balance sheet and consolidated statements of
operations and comprehensive income (loss), shareholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2014 reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended March 31, 2015,
June 30, 2015 and September 30, 2015, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above. (b)
Since December 31, 2014, nothing has occurred, either individually or in the
aggregate, which has resulted in, or would reasonably be expected to result in,
any material adverse condition or any material adverse change in or affecting
(i) the business, operations, assets, liabilities or financial condition of the
Company and its Subsidiaries, taken as a whole, or (ii) the rights and remedies
of the Lenders or the ability of the Company and each other Account Party, taken
as a whole, to perform their respective obligations to the Lenders under this
Agreement or any other Credit Document. SECTION 3.10. Tax Returns and Payments.
Except where the failure to do so would not reasonably be expected, individually
or in aggregate, to have a Material Adverse Effect, the Company and its
Subsidiaries (i) have timely filed or caused to be timely filed with the
appropriate taxing authority (taking into account any applicable extension
within which to file) all income and other tax returns (including any
statements, forms and reports), domestic and foreign, required to be filed by
the Company or any of its Subsidiaries, and (ii) have timely paid, collected or
remitted or caused to have timely paid, collected or remitted all taxes payable
by them which have become due and assessments which have become due, except for
those contested in good faith and adequately disclosed and for which adequate
reserves have been established in accordance with GAAP. To the best knowledge of
the Company and its Subsidiaries, there is no action, suit, proceeding,
investigation, audit or claim now pending, or proposed or threatened in writing,
by any taxing authority regarding any income taxes or any other taxes relating
to the Company or any of its Subsidiaries, which, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect. To the best knowledge of the Company and its Subsidiaries, no tax Liens
have been filed and no claims are pending,



--------------------------------------------------------------------------------



 
[a151209exhibit102secured055.jpg]
49 or proposed or threatened in writing, with respect to any taxes, fees or
other charges for any taxable period, except for Liens permitted under Section
6.03 and claims which, either individually or in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect. SECTION
3.11. Compliance with ERISA. (a) Except as, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect, the Company and its Subsidiaries and their ERISA Affiliates (i)
have fulfilled their respective obligations under the minimum funding standards
of ERISA and the Code with respect to each Plan and are in compliance with the
applicable provisions of ERISA and the Code, and (ii) have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than PBGC
premiums and employer contributions due but not delinquent in the ordinary
course of business). (b) Except as, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse
Effect, (i) each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, (ii) all contributions required to be
made with respect to a Foreign Pension Plan have been timely made, (iii) neither
the Company nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
and (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan that is required to be funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities. SECTION 3.12. Subsidiaries. (a) Set forth on Schedule 3.12
is a complete and correct list of all of the Subsidiaries of the Company as of
the Effective Date, together with, for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding direct
ownership interests in such Subsidiary, (iii) the percentage ownership of such
Subsidiary represented by such ownership interests and (iv) specifying if such
Subsidiary is a Significant Subsidiary. Except as disclosed on Schedule 3.12, as
of the Effective Date, each of the Company and its Subsidiaries owns, free and
clear of Liens, and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it on Schedule 3.12. (b)
As of the Effective Date, there are no restrictions on the Company or any of its
Significant Subsidiaries which prohibit or otherwise restrict the transfer of
cash or other assets from any Subsidiary of the Company to the Company, other
than (i) prohibitions or restrictions existing under or by reason of this
Agreement or the other Credit Documents, (ii) prohibitions or restrictions
existing under or by reason of Legal Requirements, (iii) prohibitions and
restrictions permitted by Section 6.12 and (iv) other prohibitions or
restrictions which, either individually or in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect. SECTION
3.13. Capitalization. As of the Effective Date, the authorized capital stock of
the Company consists of 571,428,571.4 shares, par value $0.175 per share. As of
the Effective Date, none of the Company’s Significant Subsidiaries has
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock except for options, warrants and grants outstanding in the
aggregate amounts set forth on Schedule 3.13.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured056.jpg]
50 SECTION 3.14. Indebtedness. The Company and its Significant Subsidiaries do
not have any Indebtedness for borrowed money on the Effective Date other than
the Indebtedness listed on Schedule 3.14 or set forth on the balance sheet
referred to in Section 3.09(a). SECTION 3.15. Compliance with Statutes and
Agreements. (a) The Company and each of its Significant Subsidiaries is in
compliance with all applicable statutes, regulations, rules and orders of, and
all applicable restrictions imposed by, and has filed or otherwise provided all
material reports, data, registrations, filings, applications and other
information required to be filed with or otherwise provided to, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws), except where (i) the failure to comply or file or otherwise
provide, either individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect or (ii) such statutes,
regulations, rules and orders are being contested in good faith by appropriate
proceedings diligently conducted. All required regulatory approvals are in full
force and effect on the date hereof, except where the failure of such approvals
to be in full force and effect, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.
(b) The Company and each of its Significant Subsidiaries is in compliance with
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect. SECTION 3.16. Insurance Licenses. There is (i) no Insurance
License that is the subject of a proceeding for suspension, revocation or
limitation or any similar proceedings, (ii) no sustainable basis for such a
suspension, revocation or limitation, and (iii) no such suspension, revocation
or limitation threatened by any Applicable Insurance Regulatory Authority, that,
in each instance under (i), (ii) and (iii) above and either individually or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect. SECTION 3.17. Insurance Business. All insurance policies issued
by any Significant Insurance Subsidiary are, to the extent required under
applicable law, on forms approved by the insurance regulatory authorities of the
jurisdiction where issued or have been filed with and not objected to by such
authorities within the period provided for objection, except for those forms
with respect to which a failure to obtain such approval or make such a filing
without it being objected to, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.
SECTION 3.18. Security Documents. The Security Documents create, as security for
the obligations hereunder of the Company and each Designated Subsidiary Account
Party, valid and enforceable security interests in and Liens on all of the
Collateral, superior to and prior to the rights of all third persons and subject
to no other Liens (other than Liens permitted under Section 6.03(n) hereunder).
No filings or recordings are required in order to ensure the enforceability,
perfection or priority of the security interests created under the Security
Documents, except for filings or recordings which shall have been previously
made or are being made on the date hereof. SECTION 3.19. Properties; Liens; and
Insurance. (a) The Company and its Significant Subsidiaries have good title to,
or valid leasehold interests in, all real and personal property material to the
businesses of the Company and its Significant Subsidiaries, taken as a whole.
There exists no Lien (including any Lien arising out of any attachment, judgment
or execution) of any kind, on, in or with respect to any of the property of the
Company or any of its Significant Subsidiaries, in each case except as expressly
permitted by Section 6.03.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured057.jpg]
51 (b) The Company and its Significant Subsidiaries own, or are licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to the businesses of the Company and its Significant Subsidiaries,
taken as a whole, and the use thereof by the Company or such Significant
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, either individually or in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect. (c) As
of the Effective Date, all premiums in respect of each material insurance policy
maintained by the Company and its Significant Subsidiaries have been paid. The
Company and each Designated Subsidiary Account Party believes that the insurance
maintained by or on behalf of the Company and its Significant Subsidiaries is in
at least such amounts and against at least such risks as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar businesses. SECTION 3.20. Solvency. On the Effective Date
and upon the occurrence of each Credit Event, both before and after giving
effect thereto, the Company and its Subsidiaries, taken as a whole, are Solvent.
SECTION 3.21. Certain Insurance Regulations, Orders, Consents, Etc. Without
limiting the generality of Sections 3.03, 3.06, 3.15 or any other provision
contained in this Agreement, immediately after giving effect to the pledging of
any asset under any Security Document, each Credit Event (and the satisfaction
of all Borrowing Base requirements in connection therewith) and each Collateral
Transfer (as defined in the Security Agreement), each Account Party will be in
compliance in all material respects with the applicable provisions of any
insurance law, statute, rule, regulation or order of any governmental agency,
public body or authority, or any subdivision thereof, regulating the activities
of such Account Party with respect to any limitations on Liens granted on any
Collateral (as defined in the Security Agreement) by such Account Party to the
Collateral Agent (or purported to be granted pursuant to any Security Document).
SECTION 3.22. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and to the knowledge of
the Company, their respective officers, directors and employees, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Account Party is not knowingly engaged in any
activity that could reasonably be expected to result in such Account Party being
designated as a Sanctioned Person. None of (a) the Company, any Subsidiary or to
the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Letter of Credit, use of proceeds or other Transactions
will violate any Anti- Corruption Law or applicable Sanctions. ARTICLE IV
Conditions SECTION 4.01. Effective Date. The obligations of each LC Issuer to
issue Letters of Credit shall not become effective until the date (the
“Effective Date”) on which each of the following conditions is satisfied (or
waived in accordance with Section 10.02):



--------------------------------------------------------------------------------



 
[a151209exhibit102secured058.jpg]
52 (a) On or prior to the Effective Date, each of the Company, each Designated
Subsidiary Account Party listed on Schedule 2.15, the Administrative Agent and
each of the Lenders shall have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
in accordance with Section 10.01(a) or, in the case of the Lenders, shall have
given to the Administrative Agent telephonic (confirmed in writing), written or
facsimile transmission notice (actually received) in accordance with Section
10.01(a) that the same has been signed and mailed to the Administrative Agent.
(b) On the Effective Date, the Administrative Agent shall have received (i) an
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, addressed to the Administrative Agent and each of the Lenders and dated
the Effective Date, from Skadden, Arps, Slate, Meagher & Flom LLP, special New
York counsel to the Account Parties and (ii) an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date, from
Appleby, special Bermuda counsel to the Account Parties. (c) (i) On the
Effective Date, the Administrative Agent shall have received, from each Account
Party, a certificate, dated the Effective Date, signed by an Authorized Officer
of such Account Party, and attested to by the Secretary or any Assistant
Secretary of such Account Party, in the form of Exhibit F hereto with
appropriate insertions and deletions, together with (x) copies of its
certificate of incorporation, by-laws or other organizational documents and (y)
the resolutions of the board of directors of such Account Party relating to the
Credit Documents which shall be satisfactory to the Administrative Agent; (ii)
On or prior to the Effective Date, all corporate and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Credit Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all certificates, documents
and papers, including certificates of existence or good standing certificates,
as applicable, and any other records of corporate proceedings and governmental
approvals, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by proper corporate or governmental authorities. (d) The
Administrative Agent shall have received evidence reasonably satisfactory to it
that since December 31, 2014, nothing shall have occurred or become known to the
Administrative Agent or the Required Lenders which, either individually or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect. (e) The Administrative Agent shall have received evidence
reasonably satisfactory to it that on the Effective Date, no actions, suits or
proceedings by any entity (private or governmental) shall be pending against the
Company or any of its Significant Subsidiaries (i) with respect to this
Agreement, any other Credit Document or the Transaction or (ii) which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect. (f) The Administrative Agent shall have
received evidence reasonably satisfactory to it that on the Effective Date, all
governmental and third party approvals, permits and licenses required to be
obtained in connection with the Transaction on or prior to the Effective Date
shall have been obtained and remain in full force and effect. (g) The
Administrative Agent shall have received evidence reasonably satisfactory to it
that on the Effective Date, the Company and its Significant Subsidiaries shall
have no outstanding preferred stock or Hybrid Capital or Indebtedness for
borrowed money except preferred stock or Hybrid



--------------------------------------------------------------------------------



 
[a151209exhibit102secured059.jpg]
53 Capital or Indebtedness set forth on Schedule 3.14 or set forth on the
balance sheet referred to in Section 3.09(a). (h) The Administrative Agent shall
have received evidence reasonably satisfactory to it that on the Effective Date,
there shall exist no Default or Event of Default, and all representations and
warranties made by each Account Party contained herein or in any other Credit
Document to which it is a party shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date). (i) The Administrative Agent shall
have received evidence reasonably satisfactory to it that on the Effective Date,
each Significant Insurance Subsidiary (other than Talbot Insurance (Bermuda),
Ltd., an unrated Subsidiary that exclusively writes related party business
within the group comprising the Company and its Subsidiaries) shall have an A.M.
Best financial strength rating of at least “A-”. (j) On the Effective Date, the
Company shall have paid the Administrative Agent and the Lenders all fees,
reasonable out-of-pocket expenses (including legal fees and expenses of the
Administrative Agent) and other compensation, in each case, to the extent
invoiced and due and payable on or prior to the Effective Date. (k) On or prior
to the Effective Date, the Administrative Agent shall have received (i) duly
authorized and executed counterparts to the Security Agreement and the Security
Agreement shall be in full force and effect and (ii) duly authorized and
executed counterparts to the Account Control Agreement and the Account Control
Agreement shall be in full force and effect. (l) On or prior to the Effective
Date, the Administrative Agent shall have received all documents and
instruments, including UCC financing statements where applicable, required by
law in each applicable jurisdiction or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create and perfect
the Liens intended to be created under the Security Agreement. (m) On or prior
to the Effective Date, the Administrative Agent shall have received results of a
recent search of the UCC (or equivalent) filings made with respect to each
Account Party in the jurisdictions contemplated in clause (l) above (including
Washington, D.C., and Bermuda) and in such other jurisdictions in which
Collateral is located on the Effective Date which may be reasonably requested by
the Administrative Agent, and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by the Security Agreement or have been
released. (n) On the Effective Date, the Administrative Agent shall have
received a letter from the Service of Process Agent, presently located at 111
Eighth Avenue, New York, New York, 10011, indicating its consent to its
appointment by the Company and each Designated Subsidiary Account Party as their
agent to receive service of process as specified in this Agreement is in full
force and effect and applies to this Agreement in all respects. (o) On or prior
to the Effective Date, the Administrative Agent shall have received evidence
satisfactory to it that the Existing LC Facility shall have been terminated and
cancelled and all indebtedness thereunder shall have been fully repaid.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured060.jpg]
54 The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. SECTION 4.02.
Each Credit Event. The obligation of each LC Issuer to issue each Letter of
Credit or to increase the Stated Amount thereof is subject, at the time of, and
after giving effect to, each such Credit Event, to the satisfaction of the
following conditions: (a) The Effective Date shall have occurred; (b) (i) There
shall exist no Default or Event of Default and (ii) all representations and
warranties (excluding those set forth in Section 3.09(b)) contained herein or in
the other Credit Documents shall be true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); (c) The Administrative
Agent shall have received a Letter of Credit Request meeting the requirements of
Section 2.04; and (d) All of the applicable conditions set forth in Section
2.03(a) and (b) shall have been satisfied. Each occurrence of a Credit Event
shall be deemed to constitute a representation and warranty by the applicable
Account Party and the Company on the date thereof as to the matters specified in
paragraphs (b) and (d) of this Section 4.02. ARTICLE V Affirmative Covenants
Until the Total Commitment (and the Commitment of each Lender) and each Letter
of Credit has expired or been terminated and all Unpaid Drawings, and all fees
payable hereunder shall have been paid in full, each of the Company and each
Designated Subsidiary Account Party covenants and agrees with the Lenders that:
SECTION 5.01. Information Covenants. The Company will furnish to the
Administrative Agent (for distribution to the Lenders): (a) Annual Financial
Statements. (i) As soon as available and in any event within 90 days after the
close of each fiscal year of the Company, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such fiscal year, setting forth in
comparative form the consolidated figures for the previous fiscal year, all in
reasonable detail and accompanied by a report thereon of PricewaterhouseCoopers
LLP or another independent registered public accounting firm of recognized
national standing selected by the Company (without a “going concern” or like
qualification and without any qualification or exception as to the scope of such
audit), which report shall state that such consolidated financial statements
present fairly in all material respects the consolidated financial position of
the



--------------------------------------------------------------------------------



 
[a151209exhibit102secured061.jpg]
55 Company and its Subsidiaries as at the dates indicated and their consolidated
results of operations and cash flows for the periods indicated in conformity
with GAAP and that the audit by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards. The Company shall be deemed to have delivered the
same to the Administrative Agent if the Company files the same with the SEC via
EDGAR and notifies the Administrative Agent of such filing. (ii) As soon as
available and in any event within 90 days after the close of each fiscal year of
Validus Re, the unaudited consolidated balance sheet of Validus Re and its
Subsidiaries as at the end of such fiscal year and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows of Validus Re and its Subsidiaries for such fiscal year, setting forth in
comparative form the consolidated figures for the previous fiscal year, all in
reasonable detail and certified by the chief financial officer of Validus Re as
presenting fairly in all material respects, in accordance with GAAP, the
information contained therein, subject to changes resulting from normal year-end
audit adjustments and the absence of full footnote disclosure. The Company shall
be deemed to have delivered the same to the Administrative Agent if the Company
files the same with the SEC via EDGAR and notifies the Administrative Agent of
such filing. (b) Quarterly Financial Statements. (i) As soon as available and in
any event within 60 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Company, unaudited consolidated
balance sheets of the Company and its Subsidiaries as at the end of such period
and the related unaudited consolidated statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the chief financial officer of the
Company as presenting fairly in all material respects, in accordance with GAAP,
the information contained therein, subject to changes resulting from normal
year-end audit adjustments and the absence of full footnote disclosure. The
Company shall be deemed to have delivered the same to the Administrative Agent
if the Company files the same with the SEC via EDGAR and notifies the
Administrative Agent of such filing. (ii) As soon as available and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of Validus Re, unaudited consolidated balance sheets
of Validus Re and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, changes in shareholders’ equity and
cash flows of Validus Re and its Subsidiaries for such period and (in the case
of the second and third quarterly periods) for the period from the beginning of
the current fiscal year to the end of such quarterly period, setting forth in
each case in comparative form the consolidated figures for the corresponding
periods of the previous fiscal year, all in reasonable detail and certified by
the chief financial officer of Validus Re as presenting fairly in all material
respects, in accordance with GAAP, the information contained therein, subject to
changes resulting from normal year-end audit adjustments and the absence of full
footnote disclosure. The Company shall be deemed to have delivered the same to
the Administrative Agent if the Company files the same with the SEC via EDGAR
and notifies the Administrative Agent of such filing. (c) Officer’s
Certificates. At the time of the delivery of the financial statements provided
for in Sections 5.01(a) and 5.01(b), a certificate of a Financial Officer of the
Company



--------------------------------------------------------------------------------



 
[a151209exhibit102secured062.jpg]
56 (i) certifying that no Default or Event of Default has occurred or, if any
Default or Event of Default has occurred, specifying the nature and extent
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with the
provisions of Sections 6.10 and 6.11, as at the end of such fiscal year or
quarter, as the case may be, (iii) certifying that the Regulated Insurance
Companies have maintained adequate reserves and (iv) stating whether any change
in GAAP or in the application thereof has occurred since December 31, 2014 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate; it being agreed that a
certificate in a form substantially similar to the Covenant Compliance
Calculations delivered by the Company under the Existing LC Facility on
September 11, 2015 with respect to the fiscal period ended June 30, 2015 is
acceptable to the Administrative Agent for purposes hereof. (d) Notice of
Default or Litigation. (x) Promptly after an Authorized Officer becomes aware of
the occurrence of any Default and/or any event or condition constituting, or
which would reasonably be expected to have, a Material Adverse Effect, a
certificate of an Authorized Officer of the Company setting forth the details
thereof and the actions which the Company is taking or proposes to take with
respect thereto and (y) promptly after the Company knows of the commencement
thereof, notice of any litigation, dispute or proceeding involving a claim
against the Company and/or any Subsidiary which claim has had, or would
reasonably be expected to have, a Material Adverse Effect. (e) Other Statements
and Reports. Promptly upon the mailing thereof to the security holders of the
Company generally, copies of all financial statements, reports, proxy statements
and other documents so mailed, in each case setting forth any information that
is material to the Company and its Subsidiaries, taken as whole, as reasonably
determined by the board of directors of the Company, a duly authorized committee
thereof or an Authorized Officer of the Company; provided that the Company will
not be required to provide any information relating to any business transaction
that has not otherwise been publicly disclosed to the extent that the Company
determines that disclosure of such information to the Lenders would either
violate the terms of any confidentiality agreement, arrangement or understanding
with a third party or otherwise jeopardize the success of such business
transaction. (f) SEC Filings. Promptly upon the filing thereof, copies of (or,
to the extent same is publicly available via the SEC’s “EDGAR” filing system,
written or electronic notification of the filing of) all publicly available
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual or quarterly reports which
the Company shall have filed with the SEC or any national securities exchange.
(g) Insurance Reports and Filings. (i) Promptly after the filing thereof, a copy
of each annual Statutory Statement filed by each Significant Insurance
Subsidiary to the extent required by the Applicable Insurance Regulatory
Authority. (ii) Promptly following the delivery or receipt, as the case may be,
by any Significant Insurance Subsidiary or any of their respective Subsidiaries,
copies of (a) each registration, filing or submission made by or on behalf of
any Regulated Insurance Company with any Applicable Insurance Regulatory
Authority, except for policy form or rate filings, (b) each examination and/or
audit report submitted to any Regulated Insurance Company by any Applicable
Insurance Regulatory Authority, (c) all information which the Lenders may from
time to time request with respect to the nature or status of any deficiencies or
violations reflected in any examination report or other similar report, and (d)
each report, order, direction, instruction, approval, authorization,



--------------------------------------------------------------------------------



 
[a151209exhibit102secured063.jpg]
57 license or other notice which the Company or any Regulated Insurance Company
may at any time receive from any Applicable Insurance Regulatory Authority, in
each of (a) through (d), that is material to the Company and its Subsidiaries,
taken as a whole, as reasonably determined by the board of directors of the
Company, a duly authorized committee thereof or an Authorized Officer of the
Company. (iii) Promptly after filed with the Applicable Insurance Regulatory
Authority after the end of each fiscal year of the Company, a report by an
independent qualified actuary reviewing the adequacy of loss and loss adjustment
expense reserves as at the end of the last fiscal year of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with SAP;
provided that the delivery of each such report shall be subject to the consent
of the applicable independent actuarial consulting firm, which the Company shall
use commercially reasonable efforts to obtain. (iv) Promptly following
notification thereof from a Governmental Authority, notification of the
suspension, limitation, termination or non-renewal of, or the taking of any
other materially adverse action in respect of, any material Insurance License.
(h) Borrowing Base Certificate. No later than the tenth Business Day of each
month, a Borrowing Base Certificate from each Account Party as of the last day
of the immediately preceding month, executed by an Authorized Officer of such
Account Party. (i) Ratings Information. Promptly after A.M. Best Company, Inc.
shall have announced a downgrade in the financial strength rating of Validus Re,
written notice of such rating change. (j) Other Information. With reasonable
promptness, such other information or existing documents (financial or
otherwise) as the Administrative Agent or any Lender may reasonably request from
time to time (including, without limitation, information specifying Insurance
Licenses and other information related thereto). SECTION 5.02. Books, Records
and Inspections. The Company will (i) keep, and will cause each of its
Subsidiaries to keep, proper books of record and account in which full, true and
correct entries in conformity with GAAP or SAP, as applicable, shall be made of
all material financial dealings and material transactions in relation to its
business and activities; and (ii) subject to binding contractual confidentiality
obligations of the Company or its Subsidiaries to third parties and to Section
10.12, permit, and will cause each of its Subsidiaries to permit,
representatives of the Administrative Agent and the Syndication Agent or, during
the continuation of an Event of Default, any Lender (at such Agent or Lender’s
expense prior to the occurrence of an Event of Default and at the Company’s
expense (to the extent invoiced and reasonable) after an Event of Default has
occurred and is continuing) to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, in each case at such reasonable
times (which shall be, unless an Event of Default has occurred and is
continuing, during business hours, upon reasonable prior notice to the
Administrative Agent, which notice shall be promptly conveyed to the Company)
and as often as may reasonably be desired; provided that, unless a Default or
Event of Default has occurred and is continuing, such visits and inspections
shall not occur more than once in any calendar year. The Company agrees to
cooperate and assist in such visits and inspections. With respect to any such
discussions with the Company’s independent public accountants, the Company shall
be granted the opportunity to participate therein.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured064.jpg]
58 SECTION 5.03. Insurance. The Company will maintain, and will cause each of
its Subsidiaries to maintain (either in the name of the Company or in the
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on their property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies of
established repute engaged in the same or similar businesses. SECTION 5.04.
Payment of Taxes and other Obligations. The Company will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, (i) all income taxes
and all other material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it and (ii) all other material lawful claims, in each case, on a timely basis
prior to the date on which penalties attach thereto; provided that neither the
Company nor any Subsidiary of the Company shall be required to pay any such tax,
assessment, charge, levy or claim (i) for which a failure to pay has not had,
and would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect and (ii) which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP. SECTION 5.05. Maintenance of Existence;
Conduct of Business. The Company shall maintain, and shall cause each of its
Significant Subsidiaries to maintain, (i) its existence and (ii) the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business (unless, in the case of this
clause (ii), the failure to do so has not had, and would not reasonably be
expected to have, a Material Adverse Effect), provided that the Company shall
not be required to maintain the existence of any of its Significant Subsidiaries
or any such rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names (a) if the Company shall determine in
good faith that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its Significant Subsidiaries, taken as a
whole or (b) in connection with a Disposition or other transaction permitted by
Section 6.02. The Company will qualify and remain qualified, and cause each of
its Significant Subsidiaries to qualify and remain qualified, as a foreign
corporation in each jurisdiction where the Company or such Significant
Subsidiary, as the case may be, is required to be qualified, except in those
jurisdictions in which the failure to receive or retain such qualifications,
either individually or in the aggregate, has not had, and would not reasonably
be expected to have, a Material Adverse Effect. SECTION 5.06. Compliance with
Statutes, etc. The Company will, and will cause each Significant Subsidiary to,
comply in all material respects with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls) other than those
(i) the non-compliance with which, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse Effect
and (ii) that are being contested in good faith by appropriate proceedings
diligently conducted. The Company will maintain in effect and enforce policies
and procedures reasonably designed to promote compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.07. ERISA. Promptly after the occurrence of any of the events or
conditions specified below with respect to any Plan or Multiemployer Plan or
Foreign Pension Plan, the Company will furnish to each Lender a certificate of
an Authorized Officer of the Company setting forth details respecting such event
or condition and the action if any, that the Company, the applicable Subsidiary
or the applicable ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to the PBGC or
an applicable foreign governmental



--------------------------------------------------------------------------------



 
[a151209exhibit102secured065.jpg]
59 agency by the Company, such Subsidiary or such ERISA Affiliate with respect
to such event or condition): (i) any reportable event, as defined in subsections
(c)(1), (2), (5) and (6), and subsection (d)(2) of Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, other than an event as to
which the PBGC has, by regulation, waived the requirement under Section 4043(a)
of ERISA that it be notified of such event; (ii) the filing under Section
4041(c) of ERISA of a notice of intent to terminate any Plan under a distress
termination or the distress termination of any Plan; (iii) the institution by
the PBGC of proceedings under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Company, any of its Subsidiaries or any of its ERISA Affiliates of a notice from
a Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan which would reasonably be expected to result in a
liability to the Company or any of its Subsidiaries in excess of $25,000,000;
(iv) the receipt by the Company, any of its Subsidiaries or any of its ERISA
Affiliates of notice from a Multiemployer Plan that the Company, any of its
Subsidiaries or any of its ERISA Affiliates has incurred withdrawal liability
under Section 4201 of ERISA in excess of $25,000,000 or that such Multiemployer
Plan is insolvent pursuant to Section 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA whereby a deficiency or
additional assessment is levied or threatened to be levied in excess of
$25,000,000 against the Company, any of its Subsidiaries or any of its ERISA
Affiliates; (v) the institution of a proceeding by a fiduciary of any Plan or
Multiemployer Plan against the Company, any of its Subsidiaries or any of its
ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA asserting
liability in excess of $25,000,000, which proceeding is not dismissed within 30
days; and (vi) that any contribution in excess of $25,000,000 required to be
made with respect to a Foreign Pension Plan has not been timely made, or that
the Company or any Subsidiary of the Company may incur any liability in excess
of $25,000,000 pursuant to any Foreign Pension Plan (other than to make
contributions in the ordinary course of business). SECTION 5.08. Maintenance of
Property. The Company shall, and will cause each of its Significant Subsidiaries
to, maintain all of their properties and assets necessary in the operation of
its business in good condition, repair and working order, ordinary wear and tear
excepted, except where failure to maintain the same, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect. SECTION 5.09. Maintenance of Licenses and Permits. The
Company will, and will cause each of its Significant Subsidiaries to, maintain
all permits, licenses and consents as may be required for the conduct of its
business by any state, federal or local government agency or instrumentality,
except where failure to maintain the same, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect. SECTION 5.10. Borrowing Base Requirement. Subject to Section
2.10, each Account Party shall at all times cause its respective Borrowing Base
to equal or exceed the Letter of Credit Outstandings attributable to such
Account Party at such time.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured066.jpg]
60 SECTION 5.11. Collateral; Further Assurances. Each Account Party shall
promptly and duly execute and deliver to the Administrative Agent and/or the
Collateral Agent such documents and assurances and take such further action as
the Administrative Agent may from time to time reasonably request in order to
carry out more effectively the intent and purpose of the Credit Documents and to
establish, protect and perfect the rights and remedies created or intended to be
created in favor of the Collateral Agent, the Administrative Agent or the
Lenders pursuant to the Credit Documents. ARTICLE VI Negative Covenants Until
the Total Commitment (and the Commitment of each Lender) and each Letter of
Credit has expired or terminated and all Unpaid Drawings and all fees payable
hereunder have been paid in full, each of the Company and each Designated
Subsidiary Account Party covenants and agrees with the Lenders that: SECTION
6.01. Changes in Business. The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than (a)
businesses in which they are engaged (or proposed to be engaged) as of the
Effective Date and reasonable extensions thereof, (b) other specialty insurance
and structured risk insurance and reinsurance product lines, and (c) any other
businesses that are complementary or reasonably related thereto and the conduct
of business incidental thereto. SECTION 6.02. Consolidations, Mergers and Sales
of Assets. The Company will not, and will not permit any of its Subsidiaries to,
consolidate or merge with or into any other Person, or permit any other Person
to merge into or consolidate with it; provided that (i) the Company may merge,
consolidate or amalgamate with another Person, if (x) the Company is the entity
surviving such merger and (y) immediately after giving effect to such merger, no
Default or Event of Default shall have occurred and be continuing, (ii) any
Subsidiary may merge, consolidate or amalgamate with or into another Person, if
(x) such Subsidiary survives (or, in the case of an amalgamation, continues
immediately following) such merger, consolidation or amalgamation and (y)
immediately after giving effect to such merger, consolidation or amalgamation,
no Default or Event of Default shall have occurred and be continuing, (iii)
Wholly-Owned Subsidiaries of the Company may merge, consolidate or amalgamate
with one another provided that if one of such Subsidiaries is a Designated
Subsidiary Account Party and the other is not, then the Designated Subsidiary
Account Party must be the surviving entity of such merger and (iv) a Subsidiary
(other than a Designated Subsidiary Account Party) of the Company may merge,
consolidate or amalgamate with any other Person if immediately after giving
effect to such merger no Default or Event of Default shall have occurred and be
continuing. In addition, the Company will not, nor will it permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (each, a “Disposition”) (other than Unrestricted Margin
Stock), except (a) (1) such dispositions by the Company or any of its
Subsidiaries of any of their respective properties or assets to the Company or
any Subsidiary of the Company and (2) such dispositions by IPC or any of its
Subsidiaries of any of their respective properties or assets to IPC or any of
its other Subsidiaries; (b) subject to Section 5.05, the dissolution,
liquidation or winding up of any Subsidiary other than a Designated Subsidiary
Account Party; (c) Dispositions of used, worn out, obsolete or surplus property
of the Company or any Subsidiary in the ordinary course of business and the
assignment, cancellation, abandonment or other disposition of intellectual
property that is, in the reasonable judgment of the Company, no longer
economically practicable to maintain or useful in the conduct of the business of
the Company and the Subsidiaries, taken as a whole; (d) licenses (as licensor)
of intellectual property so long as such licenses do not



--------------------------------------------------------------------------------



 
[a151209exhibit102secured067.jpg]
61 materially interfere with the business of the Company or any of its
Subsidiaries, taken as a whole; (e) Dispositions of cash, cash equivalents and
investment securities (including pursuant to any securities lending arrangements
permitted by clause (u) of Section 6.03 and including in connection with the
posting of collateral (or the realization thereof) under the Five-Year Unsecured
Revolving Credit and Letter of Credit Facility, the IPC Facility, the Lloyd’s LC
Facility or any other secured Indebtedness permitted hereunder); (f) releases,
surrenders or waivers of contracts, torts or other claims of any kind as a
result of the settlement of any litigation or threatened litigation; (g) the
granting or existence of Liens permitted under this Agreement; (h) licenses,
sublicenses, leases or subleases of property so long as such licenses,
sublicenses, leases or subleases do not materially interfere with the business
of the Company and its Subsidiaries, taken as a whole; (i) Dividends permitted
under Section 6.08; (j) ceding of insurance or reinsurance in the ordinary
course of business; (k) other Dispositions of assets with a fair market value
(as reasonably determined by the board of directors or senior management of the
Company) which in the aggregate do not exceed 10% of the lesser of the book or
fair market value of the property and assets of the Company determined on a
consolidated basis as of the last day of the previous fiscal year of the
Company; provided that immediately after giving effect (including pro forma
effect) to any Disposition made pursuant to this clause (k), no Event of Default
under Section 7.03 relating solely to a breach of Section 6.10 or 6.11 shall
have occurred and be continuing; (l) dispositions of property as a result of a
casualty event involving such property or any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property; (m)
sales or other Dispositions of non-core assets acquired in an acquisition
permitted under this agreement; provided that such sales shall be consummated
within 360 days of such acquisition; and (n) any Disposition of property or
series of related Dispositions of or in respect of which the fair market value
of such property and the consideration payable to the Company or any of its
Subsidiaries is equal to or less than $100,000; provided that, for the avoidance
of doubt, Dispositions of Collateral shall only be made to the extent permitted
under Section 4.04 of the Security Agreement and this Section 6.02 shall not
serve as a waiver or modification of the requirements under Section 2.10(b).
SECTION 6.03. Liens. Neither the Company nor any of its Subsidiaries will
permit, create, assume, incur or suffer to exist any Lien on any asset tangible
or intangible (other than Unrestricted Margin Stock) now owned or hereafter
acquired by it, except: (a) Liens existing on the Effective Date and listed on
Schedule 6.03 hereto; (b) Liens securing repurchase agreements constituting a
borrowing of funds by the Company or any Subsidiary in the ordinary course of
business for liquidity purposes and in no event for a period exceeding 90 days
in each case; (c) Liens arising pursuant to purchase money mortgages, capital
leases or security interests securing Indebtedness representing the purchase
price (or financing of the purchase price within 270 days after the respective
purchase) of assets acquired by the Company or any of its Subsidiaries; (d)
Liens on any asset of any Person existing at the time such Person is merged,
amalgamated or consolidated with or into, or otherwise acquired by, the Company
or any of its Subsidiaries or at the time of acquisition of such asset by the
Company or any of its Subsidiaries and not created in contemplation of such
event; (e) Liens securing obligations owed by the Company to any of its
Subsidiaries or owed by any Subsidiary of the Company to the Company or any
other Subsidiary of the Company, in each case solely to the extent that such
Liens are required by an Applicable Insurance Regulatory Authority for such
Person to maintain such obligations;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured068.jpg]
62 (f) Liens securing insurance or reinsurance obligations of Subsidiaries of
the Company owed by any Subsidiary to the Company or any other Subsidiary of the
Company, in each case solely to the extent that such Liens are required or
requested by rating agencies, regulatory agencies, clients or brokers for such
Person to maintain such insurance and reinsurance obligations; (g) Liens on
investments and cash balances of any Regulated Insurance Company securing
obligations of such Regulated Insurance Company in respect of trust or similar
arrangements formed, letters of credit issued or funds withheld balances
established, in each case, in the ordinary course of business for the benefit of
policyholders or cedents to secure insurance or reinsurance recoverables owed to
them by such Regulated Insurance Company; (h) inchoate Liens for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes,
assessments or governmental charges or levies being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (i) Liens in respect of property or assets of the Company
or any of its Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business; (j) Licenses, sublicenses,
leases, or subleases granted to other Persons not materially interfering with
the conduct of the business of the Company or any of its Subsidiaries; (k)
easements, rights-of-way, restrictions, encroachments and other similar charges
or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Company or any of its Subsidiaries; (l) Liens arising out of the existence
of judgments or awards not constituting an Event of Default under Section 7.07;
(m) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, reinsurance obligations, tenders, leases and contracts in the ordinary
course of business, statutory obligations, surety bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(exclusive of obligations in respect of payment for borrowed money); (n)
bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company or any of its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained; (o) Liens arising out of the refinancing, replacement,
extension, renewal or refunding of any Indebtedness secured by any Lien
permitted by any of the clauses of this Section 6.03, provided that such
Indebtedness is not increased (other than with respect to unpaid accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated with such Indebtedness)
and is not secured by any additional assets; (p) Liens created pursuant to the
Credit Documents and the Five-Year Unsecured Revolving Credit and Letter of
Credit Facility;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured069.jpg]
63 (q) Liens in respect of property or assets of any Subsidiary of the Company
securing Indebtedness of the type described in clause (e) of the definition of
“Permitted Subsidiary Indebtedness” or securing the Lloyd’s LC Facility; (r)
Liens in respect of property or assets of any Subsidiary of the Company securing
Indebtedness of the type described in clause (h) of the definition of “Permitted
Subsidiary Indebtedness”; provided that (i) the aggregate amount of such Liens
(measured, as to each such Lien permitted under this clause (r), as the greater
of the amount secured by such Lien and the fair market value at such time of the
assets subject to such Lien) shall not, when added to the aggregate amount of
all Liens (measured as set forth in this clause (r) above) incurred pursuant to
Section 6.03(w) and the aggregate amount of outstanding unsecured Indebtedness
of Subsidiaries incurred pursuant to clause (j) of the definition of “Permitted
Subsidiary Indebtedness”, exceed at any time 10% of Consolidated Net Worth at
the time of incurrence of any new Liens under this clause (r) and (ii)
immediately after giving effect to the incurrence of any Lien pursuant to this
Section 6.03(r), no Event of Default shall have occurred and be continuing; (s)
Liens on assets received by or of the Company or its Subsidiaries and held in
trust in respect of, or deposited or segregated to secure, liabilities assumed
in the course of the reinsurance business or under any Insurance Contracts,
Reinsurance Agreements, Fronting Arrangements or other indemnity arrangements
entered in the ordinary course of business; (t) Liens not securing indebtedness
for borrowed money on cash and securities arising in the ordinary course of
business in connection with the structured risk insurance and reinsurance
product lines of the Company and its Subsidiaries; (u) Liens arising in
connection with securities lending arrangements entered into by the Company or
any of its Subsidiaries with financial institutions in the ordinary course of
business so long as any securities subject to any such securities lending
arrangement do not constitute Collateral; (v) Liens on insurance policies and
the proceeds thereof securing Indebtedness permitted by clause (h) of the
definition of “Permitted Subsidiary Indebtedness”; (w) without duplication of
the Liens described in clauses (a) through (v) above and clauses (x) through
(dd) below, additional Liens securing obligations of the Company; provided that
(i) the aggregate amount of such Liens (measured, as to each such Lien permitted
under this clause (w), as the greater of the amount secured by such Lien and the
fair market value at such time of the assets subject to such Lien) shall not,
when added to the aggregate amount of all Liens (measured as set forth in this
clause (w) above) incurred pursuant to Section 6.03(r) and the aggregate amount
of outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to
clause (j) of the definition of “Permitted Subsidiary Indebtedness”, exceed at
any time 10% of Consolidated Net Worth at the time of incurrence of any new
Liens under this clause (w) and (ii) immediately after giving effect to the
incurrence of any Lien pursuant to this Section 6.03(w), no Event of Default
shall have occurred and be continuing; (x) Liens on assets arising in connection
with the sale or transfer of such assets in a transaction permitted under
Section 6.02 and customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof; (y) Liens
arising in the case of any joint venture, any put and call arrangements related
to its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured070.jpg]
64 (z) Liens in respect of any interest or title of a lessor under any lease or
sublease entered into by the Company or any Subsidiary in the ordinary course of
its business and other statutory and common law landlords’ liens under leases;
(aa) Liens arising in connection with any interest or title of a licensor under
any license or sublicense entered into by the Company or any Subsidiary as a
licensee or sublicensee (A) existing on the date hereof or (B) in the ordinary
course of its business; (bb) Liens on earned money deposits of cash or cash
equivalents made in connection with any proposed acquisition or other investment
not prohibited hereunder; (cc) Liens in the nature of the right of setoff in
favor of counterparties to contractual agreements with the Account Parties in
the ordinary course of business; and (dd) Liens on cash and securities in an
aggregate principal amount not in excess of $500,000,000 securing obligations
under Capital Markets Products in the ordinary course of business. SECTION 6.04.
Indebtedness. (a) The Company will not create, incur, assume or permit to exist
any Indebtedness, or become or remain liable (contingent or otherwise) to do any
of the foregoing, except for the Indebtedness under the Credit Documents or the
Five-Year Unsecured Revolving Credit and Letter of Credit Facility and other
Indebtedness which is either pari passu with, or subordinated in right of
payment to, such Indebtedness (it being understood that unsecured Indebtedness
is not subordinate to secured Indebtedness solely because it is unsecured, and
Indebtedness that is not guaranteed by a particular Person is not deemed to be
subordinate to Indebtedness that is so guaranteed solely because it is not so
guaranteed). (b) The Company will not permit any of its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for Permitted
Subsidiary Indebtedness and the Lloyd’s LC Facility. SECTION 6.05. Use of
Proceeds. No Account Party will request any Letter of Credit, and no Account
Party shall use, and the Company shall procure that its Subsidiaries and its or
their respective directors, officers and employees shall not use, the proceeds
of any Letter of Credit (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto. SECTION 6.06. Issuance of Stock.
The Company will not permit any of its Subsidiaries to directly or indirectly
issue, sell, assign, pledge, or otherwise encumber or dispose of any shares of
their preferred or preference equity securities or options to acquire preferred
or preference equity securities, except the issuance of preferred or preference
equity securities, so long as no part of such preferred or preference equity
securities is mandatorily redeemable (whether on a scheduled basis or as a
result of the occurrence of any event or circumstance) prior to the date which
is six (6) months after the Commitment Expiration Date. For the avoidance of
doubt, this Section 6.06 does not relate to the issuance or sale of ordinary or
common equity or options relating thereto.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured071.jpg]
65 SECTION 6.07. Dissolution. The Company shall not suffer or permit dissolution
or liquidation either in whole or in part, except through corporate
reorganization to the extent permitted by Section 6.02. SECTION 6.08. Restricted
Payments. The Company will not declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire
for value any Equity Interests in the Company or to sell any Equity Interests
therein (each of the foregoing a “Dividend” and, collectively, “Dividends”)
provided that this Section 6.08 shall not prohibit Dividends so long as before
and after giving effect (including pro forma effect) thereto, no Default or
Event of Default shall have occurred and be continuing. Notwithstanding the
foregoing, the Company may declare and pay cash dividends or distributions in
respect of (i) any trust preferred security, deferrable interest subordinated
debt security, mandatory convertible debt or other hybrid security (including
Hybrid Capital) that, at the time of issuance thereof or at any time prior to
the initial dividend or distribution thereunder, was accorded equity treatment
by S&P and/or (ii) any Preferred Security, if, at the time of and after giving
pro forma effect to such dividend or distribution, no Event of Default under
Sections 7.01, 7.04(a)(i) or 7.05 shall have occurred and be continuing. SECTION
6.09. Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall enter into or be a party to, a transaction with any Affiliate
of the Company or such Subsidiary (which Affiliate is not the Company or a
Subsidiary) with a value in excess of $1,000,000, except (i) transactions with
Affiliates on terms (x) no less favorable to the Company or such Subsidiary than
those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person, as reasonably determined by the board of
directors of the Company or a duly authorized committee thereof or (y) approved
by a majority of the disinterested members of the board of directors of the
Company, (ii) Dividends not prohibited by Section 6.08, (iii) fees and
compensation paid to and indemnities provided on behalf of officers and
directors of the Company or any of its Subsidiaries as reasonably determined in
good faith by the board of directors, the audit committee or senior management
of the Company, (iv) the issuance of common stock of the Company, (v) loans and
advances to officers and directors made in the ordinary course of business, (vi)
transactions among the Account Parties and their wholly-owned Subsidiaries,
(vii) transactions permitted by Sections 6.02 and 6.04, (viii) transactions and
payments pursuant to agreements and arrangements disclosed in, or listed as an
exhibit to, the Company’s annual report on Form 10−K filed with the SEC on
February 24, 2015 or any subsequent other filing with the SEC through the
Effective Date or any such agreement or arrangement as thereafter amended,
extended or replaced on terms that are, in the aggregate, no less favorable to
the Company and its Subsidiaries than the terms of such agreement on the
Effective Date, as the case may be, and (ix) the transactions and payments set
forth on Schedule 6.09 and amendments thereto that are not materially adverse to
the Lenders, as reasonably determined by the board of directors of the Company,
a duly authorized committee thereof or an Authorized Officer of the Company.
SECTION 6.10. Maximum Leverage Ratio. The Company will not permit the Leverage
Ratio at any time to be greater than 0.35:1.00. SECTION 6.11. Minimum
Consolidated Net Worth. The Company will not permit Consolidated Net Worth at
any time to be less than the Minimum Consolidated Net Worth Amount in effect at
such time.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured072.jpg]
66 SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries. The Company
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Company or any of its
Subsidiaries, or pay any Indebtedness owed to the Company or any of its
Subsidiaries, (b) make loans or advances to the Company or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable Legal Requirements, including any
Applicable Insurance Regulatory Authority, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Company or any
of its Subsidiaries, (iv) customary provisions restricting assignment of any
licensing agreement (in which the Company or any of its Subsidiaries is the
licensee) or other contract (including leases) entered into by the Company or
any of its Subsidiaries in the ordinary course of business, (v) restrictions on
the transfer of any asset pending the close of the sale of such asset, (vi)
restrictions on the transfer of any asset as a result of a Lien permitted by
Section 6.03, (vii) agreements entered into by a Regulated Insurance Company
with an Applicable Insurance Regulatory Authority or ratings agency in the
ordinary course of business, (viii) customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person, (ix)
restrictions on cash or other deposits or net worth imposed by customers under
contracts (including Insurance Contracts, Fronting Arrangements and Reinsurance
Agreements) entered into in the ordinary course of business, pursuant to an
agreement or instrument relating to any Permitted Subsidiary Indebtedness of the
type described in clause (d) of the definition thereof if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in this Agreement, (x) any encumbrances or restrictions
imposed by any amendments or refinancings of the contracts, instruments or
obligations referred to in clause (ix) above or clauses (xii) through (xvi)
below, provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing, (xi) restrictions placed in accordance with
the Segregated Account Companies Act 2000 of Bermuda on the transfer of any
asset held, carried or deposited in a segregated account of a Protected Cell
Company, (xii) restrictions contained in the Five- Year Unsecured Revolving
Credit and Letter of Credit Facility, (xiii) agreements and arrangements set
forth on Schedule 6.12, (xiv) any instrument governing Acquired Indebtedness, of
the Person so acquired, (xv) an agreement or instrument relating to any
Permitted Subsidiary Indebtedness so long as the encumbrances and restrictions
in such agreement or instrument are customary for such Indebtedness and are no
more restrictive, taken as a whole, than the comparable encumbrances and
restrictions set forth in the Credit Documents as determined in the good faith
judgment of the board of directors of the Company and (xvi) encumbrances or
restrictions existing under the Lloyd’s LC Facility or the IPC Facility or under
any other Indebtedness permitted under Section 6.04 so long as such encumbrances
and restrictions are customary for such Indebtedness and are no more
restrictive, taken as a whole, than the comparable encumbrances and restrictions
set forth in the Credit Documents as determined in the good faith judgment of
the board of directors of the Company. SECTION 6.13. Private Act. No Account
Party will become subject to a Private Act. SECTION 6.14. Claims Paying Ratings.
The Company shall not permit the financial strength rating of Validus Re and
each other Regulated Insurance Company that is material to the Company and its
Subsidiaries, taken as a whole, to be less than “B++” from A.M. Best Company,
Inc. (or its successor).



--------------------------------------------------------------------------------



 
[a151209exhibit102secured073.jpg]
67 SECTION 6.15. End of Fiscal Years; Fiscal Quarters. Neither the Company nor
any of its Subsidiaries will change (i) its fiscal year end from being on
December 31 of each year or (ii) its fiscal quarters to end on dates which are
inconsistent with a fiscal year end as described above. ARTICLE VII Events of
Default If any of the following events (“Events of Default”) shall occur:
SECTION 7.01. Payments. Any Account Party shall (a) default in the payment when
due of any Unpaid Drawing, (b) default, and such default shall continue for
three or more Business Days, in the payment when due of any interest on any
Unpaid Drawing, (c) default, and such default shall continue for five or more
Business Days, in the payment when due of any fees or any other amounts payable
hereunder or pursuant to any other Credit Documents; or SECTION 7.02.
Representations, etc. Any representation, warranty or statement made (or deemed
made) by any Account Party herein or in any other Credit Document or in any
certificate or statement delivered or required to be delivered pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or SECTION 7.03. Covenants. Any Account Party shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 5.01(d), 5.01(g)(iv), 5.02(ii), 5.05 (but only
with respect to the first sentence thereof), 5.10 or Article VI, or (b) default
in the due performance or observance by it of any term, covenant or agreement
(other than those referred to in Section 7.01 or clause (a) of this Section
7.03) contained in this Agreement and such default shall continue unremedied for
a period of 30 days after written notice to the Company from the Administrative
Agent or the Required Lenders; or SECTION 7.04. Default under other Agreements.
(a) The Company, any Designated Subsidiary Account Party, any Regulated
Insurance Company or any Significant Subsidiary shall (i) default in any payment
(after the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created) with respect
to Indebtedness (other than any Indebtedness hereunder but expressly including
Indebtedness under the Five-Year Unsecured Revolving Credit and Letter of Credit
Facility in any event) in excess of $100,000,000 individually or in the
aggregate, for the Company and its Subsidiaries or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition (other than any such default, event
or condition arising solely out of the violation by the Company or any of its
Subsidiaries of any covenant or agreement in any way restricting the Company, or
any such Subsidiary’s, right or ability to sell, pledge or otherwise dispose of
Unrestricted Margin Stock) is to cause, or to permit (after the expiration of
any applicable grace period provided in the applicable agreement or instrument
under which such Indebtedness was created) the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (with or without the giving of notice, the lapse of time or both), any
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; (b) an “Event
of Default”, as defined under the Five-Year Unsecured Revolving Credit and
Letter of Credit Facility, shall have occurred and be continuing; or (c)
Indebtedness of one or more of the Persons listed in clause (a) above in excess
of $100,000,000 shall be declared to be due and payable or required to be
prepaid (other than (x) by a regularly scheduled required prepayment or as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a



--------------------------------------------------------------------------------



 
[a151209exhibit102secured074.jpg]
68 default thereunder or an event of the type that constitutes an Event of
Default) or (y) to the extent solely as a result of the violation by the Company
or any of its Subsidiaries of any covenant or agreement in any way restricting
the Company, or any such Subsidiary’s, right or ability to sell, pledge or
otherwise dispose of Unrestricted Margin Stock) prior to the scheduled maturity
thereof; or SECTION 7.05. Bankruptcy, etc. The Company, any Designated
Subsidiary Account Party, any Regulated Insurance Company or any Significant
Subsidiary shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against any such Person and the petition is not dismissed within 60
days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of any such Person or any such Person commences (including by
way of applying for or consenting to the appointment of, or the taking of
possession by, a rehabilitator, receiver, custodian, trustee, conservator,
administrator or liquidator or other similar official in any jurisdiction
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration,
liquidation, rehabilitation, supervision, conservatorship or similar law of any
jurisdiction or the Bermuda Companies Law whether now or hereafter in effect
relating to any such Person; or any such proceeding is commenced against any
such Person and such proceeding is not dismissed within 60 days; or any such
Person is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or any such Person
suffers any appointment of any conservator or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or any such Person makes a general assignment for the benefit of
creditors; or any corporate action is taken by any such Person for the purpose
of effecting any of the foregoing; or SECTION 7.06. ERISA. An event or condition
specified in Section 5.07 shall occur or exist with respect to any Plan or
Multiemployer Plan or Foreign Pension Plan that, individually or in the
aggregate, results in or could reasonably be expected to result in a liability
to the Company, its Subsidiaries or any ERISA Affiliate in an amount that has
had, or would reasonably be expected to have, a Material Adverse Effect; or
SECTION 7.07. Judgments. One or more judgments or decrees shall be entered
against the Company, any Designated Subsidiary Account Party, any Regulated
Insurance Company or any Significant Subsidiary involving a liability, net of
undisputed insurance and reinsurance, of $100,000,000 or more in the case of any
one such judgment or decree or in the aggregate for all such judgments and
decrees for such Persons and any such judgments or decrees shall not have been
paid, vacated, discharged, satisfied, stayed or bonded pending appeal within 60
days from the entry thereof; or SECTION 7.08. Insurance Licenses. Any one or
more Insurance Licenses of the Company or any of its Subsidiaries shall be
suspended, limited or terminated or shall not be renewed, or any other action
shall be taken by any Governmental Authority, and such suspension, limitation,
termination, non-renewal or action, either individually or in the aggregate, has
had, or would reasonably be expected to have, a Material Adverse Effect; or
SECTION 7.09. Change of Control. A Change of Control shall occur; or SECTION
7.10. Security Documents. Any Security Document shall cease to be in full force
and effect, or shall cease to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby (including a first
priority security interest in, and Lien on, all of the Collateral subject
thereto, in favor of the Collateral Agent, superior to and prior to the rights
of all third



--------------------------------------------------------------------------------



 
[a151209exhibit102secured075.jpg]
69 Persons and subject to no other Liens except as permitted under Section
6.03(n)), except to the extent resulting from the Collateral Agent’s failure to
maintain possession of Collateral delivered to it by the Company and its
Subsidiaries; or any Account Party or any other pledgor thereunder shall default
in the due performance or observance of any term, covenant or agreement on its
part to be performed or observed pursuant to any Security Document; or any
Person acting by or on behalf of the Company or any of its Subsidiaries shall
deny or disaffirm in writing the enforceability of any Security Document; or
SECTION 7.11. Company Guaranty. The Company Guaranty or any provision thereof
shall cease to be in full force or effect, or any Person acting by or on behalf
of the Company shall deny or disaffirm in writing the Company’s obligations
under the Company Guaranty, or the Company shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Company Guaranty; then, and in any such event, and at
any time thereafter, if an Event of Default shall then be continuing, the
Administrative Agent may, or upon the written request of the Required Lenders
shall, by written notice to the Company, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent or any
Lender to enforce its claims against any Account Party, except as otherwise
specifically provided for in this Agreement (provided that if an Event of
Default specified in Section 7.05 shall occur with respect to any Account Party,
the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) through (v) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately; (ii) declare the principal of and any accrued interest
and fees in respect of all obligations owing hereunder and under the other
Credit Documents to be, whereupon the same shall become, forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Account Party; (iii) terminate any Letter of
Credit which may be terminated in accordance with its terms; (iv) direct each
Account Party to cause to be deposited in the Collateral Account maintained by
the Collateral Agent such amounts of cash and Cash Equivalents, to be held as
security for such Account Party’s obligations hereunder then outstanding, equal
to the aggregate amount of Letter of Credit Outstandings and other obligations
attributable to such Account Party hereunder; and/or (v) direct the Collateral
Agent to enforce any or all of the Liens and security interests created pursuant
to the Security Documents and/or exercise any of the rights and remedies
provided therein. In addition, upon the occurrence and during the continuation
of an Event of Default, each Account Party hereby appoints the Administrative
Agent as the attorney-in-fact of such Account Party, with full power of
substitution, and in the name of such Account Party, to disburse and directly
apply the proceeds of its Collateral Accounts to the satisfaction of any of such
Account Party’s obligations hereunder or under any other Credit Document. The
power-of-attorney granted hereby is a power coupled with an interest and is
irrevocable. Unless directed to do so by the Required Lenders in accordance with
the terms of this Agreement and the other Credit Documents, the Administrative
Agent shall have no obligation to undertake any of the foregoing actions, and,
if it takes any such action it shall have no liability to any Account Party to
continue the same or for the sufficiency or adequacy thereof. At the request of
the Administrative Agent, each Account Party shall ratify all actions taken by
the Administrative Agent hereunder. ARTICLE VIII The Agents SECTION 8.01.
Appointment. Each of the Lenders hereby irrevocably appoints each Agent as its
agent and authorizes such Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agents, and



--------------------------------------------------------------------------------



 
[a151209exhibit102secured076.jpg]
70 neither the Company nor any other Account Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” as used herein or in any other Credit Documents (or
any similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties. SECTION 8.02. Agents in their
Individual Capacities. Each bank serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any of its Subsidiaries or other Affiliate
thereof as if it were not an Agent hereunder. SECTION 8.03. Exculpatory
Provisions. Each Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth herein, no Agent shall have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. No Agent shall be deemed to have knowledge
of any Default unless and until written notice thereof is given to such Agent by
the Company or the applicable Account Party or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent. SECTION 8.04.
Reliance. Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. SECTION 8.05. Delegation of
Duties. Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the applicable Agent and any



--------------------------------------------------------------------------------



 
[a151209exhibit102secured077.jpg]
71 such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent. SECTION 8.06. Resignation. Subject to the appointment and
acceptance of an applicable successor Agent as provided in this paragraph, each
Agent may resign at any time by notifying the Lenders and the Company. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor administrative agent or collateral agent, as applicable, which shall
be a bank with an office in New York, New York, or an Affiliate of any such
bank, with the consent of the Company (not to be unreasonably withheld or
delayed), provided that no such consent shall be required at any time when a
Default or Event of Default exists. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Account Parties to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as an Agent.
SECTION 8.07. Non-Reliance. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder. SECTION 8.08. Syndication Agent,
Documentation Agents and Joint Lead Arrangers and Joint Bookrunners.
Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, each of the Syndication Agent, the Co-Documentation
Agents and the Joint Lead Arrangers and Joint Bookrunners is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby,
except as expressly contemplated hereby. Without limitation of the foregoing,
the Syndication Agent, the Co- Documentation Agents and the Joint Lead Arrangers
and Joint Bookrunners shall not, solely by reason of this Agreement or any other
Credit Documents, have any fiduciary relationship with any Lender or any other
Person. ARTICLE IX Company Guaranty SECTION 9.01. The Company Guaranty. In order
to induce the Lenders to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by the
Company from the issuance of the Letters of Credit, the Company hereby agrees
with the Lenders as follows: the Company hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of the Guaranteed Obligations of each Designated Subsidiary Account Party to



--------------------------------------------------------------------------------



 
[a151209exhibit102secured078.jpg]
72 the Guaranteed Creditors. If any or all of the Guaranteed Obligations of any
Designated Subsidiary Account Party to the Guaranteed Creditors becomes due and
payable hereunder, the Company unconditionally promises to pay (subject to the
provisions of Section 2.12) such Guaranteed Obligations to the Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Guaranteed Creditors in collecting any of the Guaranteed
Obligations. This Company Guaranty is a guaranty of payment and not of
collection. If a claim is ever made upon any Guaranteed Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant, then and in such event the Company agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon the
Company, notwithstanding any revocation of this Company Guaranty or any other
instrument evidencing any liability of each Designated Subsidiary Account Party,
and the Company shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee. SECTION 9.02. Bankruptcy.
Additionally, the Company unconditionally and irrevocably guarantees the payment
of any and all of the Guaranteed Obligations of each Designated Subsidiary
Account Party hereunder to the Guaranteed Creditors whether or not due or
payable by each Designated Subsidiary Account Party upon the occurrence of any
of the events specified in Section 7.05 with respect to such Designated
Subsidiary Account Party, and unconditionally promises to pay such indebtedness
to the Guaranteed Creditors, or order, on demand, in lawful money of the United
States. SECTION 9.03. Nature of Liability. The liability of the Company
hereunder is exclusive and independent of any security for or other guaranty of
the Guaranteed Obligations of each Designated Subsidiary Account Party whether
executed by the Company, any other guarantor or by any other party, and the
liability of the Company hereunder is not affected or impaired by (a) any
direction as to application of payment by each Designated Subsidiary Account
Party or by any other party (other than a direction by the Guaranteed Creditor
receiving such payment), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of each Designated Subsidiary Account Party, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by each
Designated Subsidiary Account Party, or (e) any payment made to the Guaranteed
Creditors on the Guaranteed Obligations which any such Guaranteed Creditor
repays to each Designated Subsidiary Account Party pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Company waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding or (f) any action or
inaction of the type described in Section 9.05. SECTION 9.04. Independent
Obligation. The obligations of the Company under this Article IX are independent
of the obligations of any other guarantor, any other party or each Designated
Subsidiary Account Party, and a separate action or actions may be brought and
prosecuted against the Company whether or not action is brought against any
other guarantor, any other party or each Designated Subsidiary Account Party and
whether or not any other guarantor, any other party or each Designated
Subsidiary Account Party be joined in any such action or actions. The Company
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability under this Article IX or the enforcement
thereof. Any payment by a Designated Subsidiary Account Party or other
circumstance which operates to toll any statute of limitations as to a
Designated Subsidiary Account Party shall operate to toll the statute of
limitations as to the Company.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured079.jpg]
73 SECTION 9.05. Authorization. The obligations of the Company under this
Article IX shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to: (a) change the
manner, place or terms of payment of, and/or change or extend the time of
payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered; (b) take and
hold security for the payment of the Guaranteed Obligations and sell, exchange,
release, impair, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Guaranteed Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst, except to the extent the
Guaranteed Obligations have been paid; (c) exercise or refrain from exercising
any rights against any Designated Subsidiary Account Party or others or
otherwise act or refrain from acting; (d) release or substitute any one or more
endorsers, guarantors, any Designated Subsidiary Account Party or other obligor;
(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Designated Subsidiary Account Party to its creditors other than the
Guaranteed Creditors; (f) apply any sums by whomsoever paid or howsoever
realized to any liability or liabilities of any Designated Subsidiary Account
Party to the Guaranteed Creditors regardless of what liability or liabilities of
any Designated Subsidiary Account Party remain unpaid; (g) consent to or waive
any breach of, or any act, omission or default under, this Agreement or any
other Credit Document or any of the instruments or agreements referred to herein
or therein, or otherwise amend, modify or supplement this Agreement, any other
Credit Document or any of such other instruments or agreements; and/or (h) take
any other action which would, under otherwise applicable principles of common
law, give rise to a legal or equitable discharge of the Company from its
liabilities under this Company Guaranty. SECTION 9.06. Reliance. It is not
necessary for the Guaranteed Creditors to inquire into the capacity or powers of
any Designated Subsidiary Account Party or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder. SECTION 9.07. Subordination. Any
indebtedness of any Designated Subsidiary Account Party now or hereafter owing
to the Company is hereby subordinated to the Guaranteed Obligations of each
Designated Subsidiary Account Party owing to the Guaranteed Creditors; and if
the Administrative Agent so requests at a time when an Event of Default exists,
no Designated Subsidiary



--------------------------------------------------------------------------------



 
[a151209exhibit102secured080.jpg]
74 Account Party shall make, or be permitted to make, any payment to the Company
in respect of such indebtedness owed to the Company, but without affecting or
impairing in any manner the liability of the Company under the other provisions
of this Company Guaranty. Prior to the transfer by the Company of any note or
negotiable instrument evidencing any of the indebtedness of any Designated
Subsidiary Account Party to the Company, the Company shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, the Company
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Company Guaranty (whether contractual, under Section 509 of the Bankruptcy Code
or otherwise) until all Guaranteed Obligations have been irrevocably paid in
full in cash. SECTION 9.08. Waiver. (a) The Company waives any right (except as
shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any Designated Subsidiary Account
Party, any other guarantor or any other party, (ii) proceed against or exhaust
any security held from any Designated Subsidiary Account Party, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. The Company waives any defense based on or arising
out of any defense of any Designated Subsidiary Account Party, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of any Designated
Subsidiary Account Party, any other guarantor or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Designated
Subsidiary Account Party other than payment in full of the Guaranteed
Obligations. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent or any other Guaranteed Creditor by
one or more judicial or non-judicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Designated Subsidiary Account Party or any other party, or
any security, without affecting or impairing in any way the liability of the
Company hereunder except to the extent the Guaranteed Obligations have been
paid. The Company waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of the
Company against any Designated Subsidiary Account Party or any other party or
any security. (b) The Company waives all presentments, demands for performance,
protests and notices, including notices of non-performance, notices of protest,
notices of dishonor, notices of acceptance of this Company Guaranty, and notices
of the existence, creation or incurring of new or additional Guaranteed
Obligations. The Company assumes all responsibility for being and keeping itself
informed of each Designated Subsidiary Account Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of non-payment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
the Company assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise the Company of information known to them
regarding such circumstances or risks. (c) The Company warrants and agrees that
each of the waivers set forth above in this Section 9.08 is made with full
knowledge of its significance and consequences, and such waivers shall be
effective to the maximum extent permitted by law. SECTION 9.09. Maximum
Liability. The provisions of this Company Guaranty are severable, and in any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of the Company under this Company
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the liability under this Company



--------------------------------------------------------------------------------



 
[a151209exhibit102secured081.jpg]
75 Guaranty or otherwise, then, notwithstanding any other provision of this
Company Guaranty to the contrary, the amount and scope of such liability shall,
without any further action by the Company or the Guaranteed Creditors, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the “Maximum Liability”. This Section with respect to
the Maximum Liability is intended solely to preserve the rights of the
Guaranteed Creditors to the maximum extent not subject to avoidance under
applicable law, and neither the Company nor any Designated Subsidiary Account
Party nor any other Person shall have any right or claim under this Section with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of the Company hereunder shall not be rendered voidable under
applicable law. The Company agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability without impairing this
Company Guaranty or affecting the rights and remedies of the Guaranteed
Creditors hereunder, provided that, nothing in this sentence shall be construed
to increase the Company’s obligations hereunder beyond the Maximum Liability.
ARTICLE X Miscellaneous SECTION 10.01. Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone or
electronically (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: (i) if to the Company and Validus Re (x) to it at
Validus Holdings, Ltd., 29 Richmond Road, Pembroke HM08 Bermuda, Attention:
Chief Financial Officer (Facsimile: (441) 278-9090) and (y) with a copy (in the
case of a notice of a Default) to Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York 10036 Attention: Steven Messina (Facsimile:
(917) 777-3509); (ii) if to a Designated Subsidiary Account Party, at the
address specified opposite its signature below; (iii) if to the Administrative
Agent, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops Building
2, 3rd Floor, Newark, Delaware 19713-2107, Attention of Joseph Burke (Facsimile
No. (302) 634-4733; e-mail: joseph.m.burke@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 23, New York, New York
10179, Attention of Richard Barracato (Facsimile No. (212) 270-7449; e-mail:
richard.barracato@jpmorgan.com); and (iv) if to any other Lender, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).



--------------------------------------------------------------------------------



 
[a151209exhibit102secured082.jpg]
76 (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to (x) Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or (y) Section 5.01(d)(x). The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. (c) Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. (d) Electronic Systems. (i) The Company agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System. (ii) Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Account Party, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Account Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Account Party pursuant to any
Loan Document or the transactions contemplated therein which is distributed by
the Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System. SECTION 10.02.
Waivers; Amendments. (a) No failure or delay by the Administrative Agent or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would



--------------------------------------------------------------------------------



 
[a151209exhibit102secured083.jpg]
77 otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Account Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 10.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the issuance of any Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. In the case
of any waiver, each Account Party, the Administrative Agent and the Lenders
shall be restored to their former positions and rights hereunder and any Default
or Event of Default so waived shall be deemed to be cured and not continuing. No
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon. (b) Neither this Agreement, any other
Credit Document nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by each Account Party and the Required Lenders or by each Account Party and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the amount of any amount due
pursuant to any Letter of Credit or Unpaid Drawing or reduce any interest or
fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date for reimbursement of any
Unpaid Drawing, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of the Commitments or any Letter of Credit, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.13(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby or change any of the provisions of this Section 10.02
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (v) release all or substantially all
of the Collateral (except as expressly provided in the Credit Documents) under
all the Security Documents, change in any material respect the definition of
“Advance Rate” or “Borrowing Base”, change in any material respect any provision
of Section 2.10 or 2.16(b)(ii) or release the Company from the Company Guaranty
(or change the Company Guaranty in a manner that is materially adverse to the
Lenders), without the written consent of each Lender or (vi) change any
provision of Article II without the written consent of each LC Issuer affected
thereby; and provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent or any LC Issuer hereunder
without the prior written consent of such Agent or such LC Issuer, as the case
may be. Notwithstanding the foregoing or any other provision of this Agreement,
any provision of this Agreement may be amended or waived by an agreement in
writing entered into by the Company, the Super-Majority Lenders and the
Administrative Agent (and, if its rights or obligations are affected thereby,
each LC Issuer and the Issuing Agent) if (x) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment or waiver provided for
therein shall terminate, and any Several Letters of Credit then outstanding
shall either be terminated, amended or returned and reissued, in each case to
give effect to such termination (it being understood that the Company may cause
the Commitment of any such non-consenting Lender to be assigned to one or more
new Lenders in accordance with Section 10.04; provided that no action shall be
required to be taken by such non-consenting Lender (including the execution of
any Assignment and Assumption Agreement)) and (y) at the time such amendment or
waiver becomes effective, each Lender not consenting thereto receives payment in
full of all amounts owing to it or accrued for its account under this Agreement.
SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) Each Account Party
jointly and severally agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Joint Lead Arrangers and
Joint Bookrunners and their Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel and all applicable foreign counsel, in
each case,



--------------------------------------------------------------------------------



 
[a151209exhibit102secured084.jpg]
78 of the Administrative Agent and one additional counsel for all Lenders other
than the Administrative Agent and additional counsel in light of actual or
potential conflicts of interest or the availability of different claims or
defenses, and in each case to the extent invoiced, in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) or
protection of its rights hereunder or thereunder, (ii) all out-of-pocket
expenses of the Issuing Agent and each Fronting Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit hereunder, and
(iii) all reasonable and documented out-of-pocket expenses incurred by any
Agent, any Joint Lead Arranger and Joint Bookrunner or any Lender, including the
reasonable fees, charges and disbursements of one primary counsel and all
applicable foreign counsel, in each case, of the Administrative Agent and one
additional counsel for all Lenders other than the Administrative Agent and
additional counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses, and in each case to the extent
invoiced, in connection with the enforcement of its rights in connection with
this Agreement or the other Credit Documents, including its rights under this
Section, or in connection with the Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Letters of Credit. (b) Each Account Party
jointly and severally agrees to indemnify the Agents, the Joint Lead Arrangers
and Joint Bookrunners and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for such Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or any other transactions contemplated hereby, (ii) any
Letter of Credit or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether such Indemnitee is a party thereto or whether
such claim, litigation, investigation or proceeding is brought by the Company or
any of its Subsidiaries or a third party; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any Related Party
of such Indemnitee. This Section 10.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. (c) To the extent that any Account Party fails to pay any
amount required to be paid by it to an Agent, under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, in its capacity as such. (d) To the extent permitted by
applicable law, no Account Party shall assert, and each Account Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Letter of
Credit or the use of the proceeds thereof.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured085.jpg]
79 (e) All amounts due under this Section shall be payable promptly after
written demand therefor. SECTION 10.04. Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
except that (i) no Account Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by such Account Party without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b) (i)
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment) with the prior written consent (such consent not to
be unreasonably withheld) of: (A) the Company (provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof), provided, further, that no consent
of the Company shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and (B) the Administrative Agent and each LC
Issuer. (ii) Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;



--------------------------------------------------------------------------------



 
[a151209exhibit102secured086.jpg]
80 (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; (E) the assignee shall be
an NAIC Approved Bank that is not a parent, subsidiary or Affiliate of any
Account Party or any beneficiary under any Letter of Credit; and (F) if any
Several Letters of Credit are then outstanding, no such assignment shall be
effective until all such outstanding Several Letters of Credit are either
amended or returned and reissued, in each case to give effect to such
assignment. For the purposes of this Section 10.04(b), the terms “Approved Fund”
and “Ineligible Institution” have the following meanings: “Approved Fund” means
any Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Ineligible Institution” means (a)
a natural person, (b) a Defaulting Lender or its Lender Parent, (c) the Company,
any of its Subsidiaries or any of its Affiliates, or (d) a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof. (iii) Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement (provided that any liability of any Account Party to such
assignee under Section 2.06 or 2.12 shall be limited to the amount, if any, that
would have been payable thereunder by such Account Party in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.06, 2.12 and 10.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Account Parties, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Account Parties, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Account
Parties, and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured087.jpg]
81 (v) Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. (c) (i) Any Lender may,
without the consent of any Account Party or the Administrative Agent, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and Unpaid Drawings owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Account Parties, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Each Account Party agrees that each Participant shall
be entitled to the benefits of Sections 2.06 and 2.12 (subject to the
requirements and limitations therein, including the requirements under Section
2.12(e) (it being understood that the documentation required under Section
2.12(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.14 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.06 or 2.12, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13(c) as though it were a Lender. (ii) A
Lender that sells a participation shall, acting solely for this purpose as a
non- fiduciary agent of the Account Parties, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Letters of Credit or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Unpaid
Drawings or its other obligations under this Agreement) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Unpaid Drawing or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the



--------------------------------------------------------------------------------



 
[a151209exhibit102secured088.jpg]
82 Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. SECTION 10.05. Survival. All
covenants, agreements, representations and warranties made by any Account Party
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the issuance of any Letters of Credit regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Letter of Credit is outstanding, any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Total Commitment (and the
Commitment of each Lender) has not expired or terminated. The provisions of
Sections 2.06, 2.12 and 10.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the expiration or termination of the Total Commitment (and the
Commitment of each Lender) or the termination of this Agreement or any provision
hereof. SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or in any
format without its prior written consent. SECTION 10.07. Severability. Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the



--------------------------------------------------------------------------------



 
[a151209exhibit102secured089.jpg]
83 extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction. SECTION 10.08. Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Account Party against any of and all the
obligations of such Account Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. SECTION
10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York. (b) Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Account Party or
its properties in the courts of any jurisdiction. (c) Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court. (d) Each party to this Agreement irrevocably
consents to service of process in connection with disputes arising out of this
Agreement or any other Credit Document in the manner provided for notices in
Section 10.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law. (e) Each
Account Party hereby irrevocably designates, appoints and empowers the Service
of Process Agent, with offices on the date hereof at 111 Eighth Avenue, New
York, New York 10011, as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents which may be served
in any such action or proceeding. If for any reason such designee, appointee and
agent shall cease to be available to act as such, each Account Party agrees to
designate a new designee, appointee and agent in New York City on the terms and
for the purposes of this provision reasonably satisfactory to the Administrative
Agent under this Agreement.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured090.jpg]
84 SECTION 10.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 10.11.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 10.12. Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that (i) the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Agreement and (ii) that the applicable Agent or Lender
shall be responsible for any breach of this Section 10.12 by any of its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Account Party and its obligations, (g) with the consent of the Company or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Agent or
any Lender on a non-confidential basis from a source other than the Company
that, to the applicable Agent’s or Lender’s knowledge, is not subject to a
confidentiality undertaking with respect to the applicable Information. For the
purposes of this Section, “Information” means all information now or hereafter
received from any Account Party relating to the Company, any Subsidiary of the
Company or their respective businesses, other than any such information that is
available to any Agent or any Lender on a non-confidential basis prior to
disclosure by any Account Party and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information or,
in the case of any Lender, such Lender has treated such Information in a manner
consistent with banking industry standards for the treatment of confidential
information. The provisions of this Section 10.12 shall survive the termination
of the Total Commitment (and the Commitment of each Lender) and the other
obligations arising hereunder, but such survival shall only be for a period of
two (2) years following the Commitment Expiration Date. EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO
IT PURSUANT TO THIS



--------------------------------------------------------------------------------



 
[a151209exhibit102secured091.jpg]
85 AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS. ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 10.13.
Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Unpaid Drawings, together with all
fees, charges and other amounts which are treated as interest on such amount or
pursuant to any Letter of Credit under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender issuing or
holding participation in such Letter of Credit in accordance with applicable
law, the rate of interest payable in respect of such Letter of Credit hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Letter of Credit but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Letters of Credit or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender. SECTION
10.14. USA Patriot Act. Each Lender hereby notifies the Company and each other
Account Party that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Account Party, which information includes the name and address of each Account
Party and other information that will allow such Lender to identify each Account
Party in accordance with the Patriot Act. SECTION 10.15. No Advisory or
Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof), each Account Party acknowledges and agrees that: (i) (A)
the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between such Account Party and
its Affiliates, on the one hand, and the Lenders and their Affiliates, on the
other hand, (B) such Account Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Account Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby; (ii) (A)
each of the Lenders and their Affiliates is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as



--------------------------------------------------------------------------------



 
[a151209exhibit102secured092.jpg]
86 an advisor, agent or fiduciary for such Account Party or any of its
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to such Account Party or any of its Affiliates with respect to
the transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Account Party and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to such Account Party or its Affiliates. Each
Account Party agrees it will not claim that any of the Agents, the Lenders or
their respective Affiliates has rendered advisory services of any nature or
respect or owes a fiduciary or similar duty to such Account Party, in connection
with any transactions contemplated hereby. SECTION 10.16. Termination of
Existing LC Facility. JPMorgan Chase Bank, N.A., in its capacity as Existing
Administrative Agent, and The Bank of New York Mellon (formerly the Bank of New
York), in its capacity as Existing Collateral Agent, hereby agree, acknowledge
and confirm that upon the effectiveness of this Agreement on the Effective Date
and payment in full of any and all principal, interest, fees and other amounts
owing under or in connection with the Existing LC Facility (as specified by the
Existing Administrative Agent to the Company on or prior to the Effective Date),
all liabilities, obligations and indebtedness owing by the Company and the
Account Parties under the Existing LC Facility and the Credit Documents as
defined therein shall be automatically released, discharged and satisfied in
full, all of the Liens and security interests held by the Existing Collateral
Agent for the benefit of the Secured Creditors (as defined in the Security
Agreement referenced in the Existing LC Facility) in any property of the Company
or its Subsidiaries pursuant to the Credit Documents (as defined in the Existing
LC Facility) shall be automatically released and terminated and the Existing LC
Facility, the other Credit Documents as defined therein and all related
instruments, agreements and other documents shall be automatically terminated
(provided that any contingent and/or indemnity obligations under the Existing LC
Facility and such Credit Documents which expressly survive termination thereof
shall continue to remain in effect in accordance therewith). Based on the
foregoing release and termination, the Existing Administrative Agent hereby
confirms such release and termination and hereby directs the Existing Collateral
Agent to enter into this Agreement. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[a151209exhibit102secured093.jpg]
Signature Page to Five-Year Secured Letter of Credit Facility Agreement Validus
Holdings, Ltd. et al IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written. Address: 29 Richmond Road Pembroke, HM08
Bermuda Telephone: (441) 278-9000 Facsimile: (441) 278-9090 VALIDUS HOLDINGS,
LTD. By: /S/ Jeffrey D. Sangster Name: Jeffrey D. Sangster Title: Executive Vice
President and Chief Financial Officer Address: 29 Richmond Road Pembroke, HM08
Bermuda Telephone: (441) 278-9000 Facsimile: (441) 278-9090 VALIDUS REINSURANCE,
LTD. By: /S/ Robert Marcotte Name: Robert Marcotte Title: Executive Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[a151209exhibit102secured094.jpg]
Signature Page to Five-Year Secured Letter of Credit Facility Agreement Validus
Holdings, Ltd. et al JPMORGAN CHASE BANK, N.A., individually as a Lender, as
Administrative Agent and as Issuing Agent By /S/ Richard Barracato Name: Richard
Barracato Title: Vice President JPMORGAN CHASE BANK, N.A., as Existing
Administrative Agent By /S/ Richard Barracato Name: Richard Barracato Title:
Vice President



--------------------------------------------------------------------------------



 
[a151209exhibit102secured095.jpg]
Signature Page to Five-Year Secured Letter of Credit Facility Agreement Validus
Holdings, Ltd. et al THE BANK OF NEW YORK MELLON, as a Lender By /S/ Michael
Pensari Name: Michael Pensari Title: Managing Director THE BANK OF NEW YORK
MELLON, as Existing Collateral Agent, solely for the purposes of Section 10.16
By /S/ Glenn G. McKeever Name: Glenn McKeever Title: Vice President



--------------------------------------------------------------------------------



 
[a151209exhibit102secured096.jpg]
Signature Page to Five-Year Secured Letter of Credit Facility Agreement Validus
Holdings, Ltd. et al LLOYDS SECURITIES INC., as Syndication Agent By /S/ Brian
Schneider Name: Brian Schneider Title: Senior Vice President By /S/ Wesley
Fallan Name: Wesley Fallan Title: Senior Vice President LLOYDS BANK PLC, as a
Lender By /S/ Daven Popat Name: Daven Popat Title: Senior Vice President
Transaction Execution Category A P003 By /S/ Stephen Parker Name: Stephen Parker
Title: Vice President Banking Operations Category A P012



--------------------------------------------------------------------------------



 
[a151209exhibit102secured097.jpg]
Signature Page to Five-Year Secured Letter of Credit Facility Agreement Validus
Holdings, Ltd. et al BARCLAYS BANK PLC, individually as a Lender and as a
Co-Documentation Agent By /S/ Karla K. Maloof Name: Karla K. Maloof Title: Head
of Insurance North America, FIG Corporate Banking Executed in New York



--------------------------------------------------------------------------------



 
[a151209exhibit102secured098.jpg]
Signature Page to Five-Year Secured Letter of Credit Facility Agreement Validus
Holdings, Ltd. et al HSBC BANK USA, NATIONAL ASSOCIATION, individually as a
Lender and as a Co-Documentation Agent By /S/ Richard Herder Name: Richard
Herder Title: Head of FIG Insurance, N.A.



--------------------------------------------------------------------------------



 
[a151209exhibit102secured099.jpg]
Signature Page to Five-Year Secured Letter of Credit Facility Agreement Validus
Holdings, Ltd. et al SUNTRUST BANK, individually as a Lender and as a
Co-Documentation Agent By /S/ Doug Kennedy Name: Doug Kennedy Title: Vice
President



--------------------------------------------------------------------------------



 